UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Majestic Capital, Ltd. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. þ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Common shares, par value $0.01 per share; Class B shares, par value $0.01 per share Aggregate number of securities to which transaction applies: 16,655,928 common shares outstanding as of September 21, 2010; 395,000 Class B shares outstanding as of September 21, 2010; 242,313 common shares issuable upon vesting of restricted shares as of September 21, 2010 Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): $0.45 per share Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY COPY, SUBJECT TO COMPLETION, DATED NOVEMBER 3, 2010 [●], 2010 Dear Shareholder: You are cordially invited to attend a special general meeting of shareholders of Majestic Capital, Ltd. (Majestic Capital) to be held on [●], 201[●] at [●] (local time), at The Fairmont Hamilton Princess Hotel, 76 Pitts Bay Road, Pembroke, Bermuda. At the meeting, you will be asked to adopt the Agreement and Plan of Merger and Amalgamation, dated September 21, 2010, that Majestic Capital has entered into with Bayside Equity Holdings LLC (formerly known as Bayside Capital Partners LLC) (Bayside) and Majestic Acquisition Corp. and the related Bermuda Amalgamation Agreement among Majestic Capital, Bayside and Majestic Acquisition Corp. and approve the amalgamation of Majestic Capital with Majestic Acquisition Corp. If the amalgamation is completed, Majestic Capital will become a wholly-owned subsidiary of Bayside and each of our common shares and Class B shares will be converted into the right to receive $4.50 in cash, without interest and less any applicable withholding taxes. After careful consideration, Majestic Capital’s board of directors has unanimously approved and declared advisable the amalgamation agreement, the amalgamation and the other transactions contemplated by the amalgamation agreement and determined that the amalgamation is fair to, and in the best interests of, Majestic Capital and its shareholders. Accordingly, Majestic Capital’s board of directors unanimously recommends that you vote “FOR” the proposal to adopt the Agreement and Plan of Merger and Amalgamation and the Bermuda Amalgamation Agreement and approve the merger and amalgamation of Majestic Capital and Majestic Acquisition Corp. under the laws of Bermuda and the State of Delaware and their continuation as a Delaware corporation and a wholly-owned subsidiary of Bayside. The enclosed proxy statement provides you with detailed information about the special general meeting, the amalgamation agreement, the amalgamation and other related matters. A copy of the merger and amalgamation agreement is attached as Annex A to the proxy statement that is enclosed with the notice of the special general meeting. We encourage you to read the proxy statement and the merger and amalgamation agreement carefully and in their entirety. You may also obtain additional information about Majestic Capital from documents we have filed with the U.S. Securities and Exchange Commission. Your vote is very important. We cannot complete the amalgamation unless the holders of at least a majority of our common and Class B shares voting at the meeting together as one class, whether in person or by proxy, vote in favor the amalgamation proposal. Whether or not you plan to attend the special general meeting, please submit your proxy through the Internet or by telephone or complete, date, sign and return, as promptly as possible, the enclosed proxy card in the enclosed postage prepaid envelope. If you have Internet access, we encourage you to record your vote through the Internet. If you receive more than one proxy card because you own common or Class B shares that are registered differently, please vote all of your common and Class B shares shown on all of your proxy cards. If you own common or Class B shares that are held in “street name,” please follow the instructions of your bank, broker, nominee or other holder of record through which you hold your shares. If you attend the special general meeting and vote in person, your vote by ballot will revoke any proxy previously submitted. Thank you for your support. Sincerely, Keith S. Hynes James J. Scardino Chairman of the Board of Directors Chief Executive Officer Neither the Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the amalgamation, passed upon the merits or fairness of the amalgamation or passed upon the adequacy or accuracy of the disclosure in this document. Any representation to the contrary is a criminal offense. The amalgamation has not been approved or disapproved by the Bermuda Monetary Authority, and the Bermuda Monetary Authority does not accept responsibility for the financial soundness of any proposal or for the correctness of any of the statements made or opinions expressed in this document. This proxy statement is dated [●], 2010, and is first being mailed to shareholders on or about [●], 2010. MAJESTIC CAPITAL, LTD. PO BOX HM 2062 HAMILTON HM HX BERMUDA NOTICE OF SPECIAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON [●], 201[●] NOTICE IS HEREBY GIVEN that a special general meeting of shareholders of Majestic Capital, Ltd. (Majestic Capital) will be held on [●], [●], 201[●], at [●] (local time), at The Fairmont Hamilton Princess Hotel, 76 Pitts Bay Road, Pembroke, Bermuda, and at any adjournment or postponement thereof, for the following purposes: 1. To adopt the Agreement and Plan of Merger and Amalgamation dated as of September 21, 2010, among Majestic Capital, Bayside Equity Holdings LLC (formerly known as Bayside Capital Partners LLC), a Delaware limited liability company (Bayside), and Majestic Acquisition Corp., a Delaware company and a wholly-owned subsidiary of Bayside (Amalgamation Sub), the related Bermuda Amalgamation Agreement dated as of September 21, 2010, among Majestic Capital, Bayside and Amalgamation Sub (together referred to as the amalgamation agreement) and approve the merger and amalgamation of Majestic Capital and Amalgamation Sub and their continuation as a Delaware corporation and a wholly-owned subsidiary of Bayside (referred to as the amalgamation). 2. To approve any adjournment or postponement of the special general meeting, if necessary or appropriate, to solicit additional proxies or because certain conditions to the completion of the amalgamation have not yet been satisfied. Shareholders of record of the Company’s common and Class B shares, as shown by the Register of Members of Majestic Capital, at the close of business on [●], 2010 are entitled to notice of, and to vote together as one class at, the special general meeting or any adjournment or postponement thereof. Our board of directors has unanimously approved and declared advisable the amalgamation agreement, the amalgamation and the other transactions contemplated by the amalgamation agreement and determined that the amalgamation is fair to, and in the best interests of, Majestic Capital and its shareholders. Our board of directors unanimously recommends that Majestic Capital’s shareholders vote “FOR” the proposal to adopt the amalgamation agreement and approve the amalgamation and “FOR” the proposal to approve any adjournment or postponement of the meeting. All holders of common and Class B shares are cordially invited to attend the meeting. The amalgamation cannot be completed unless the amalgamation agreement is adopted by the affirmative vote of the holders of at least a majority of the common and Class B shares voting at the meeting together as one class, whether in person or by proxy. By Order of the Board of Directors, Louis J. Viglotti, Esq. General Counsel and Secretary Hamilton, Bermuda [●], 2010 YOUR VOTE IS IMPORTANT IF YOU ARE UNABLE TO BE PRESENT AT THE MEETING IN PERSON, PLEASE MARK, SIGN AND DATE THE ENCLOSED PROXY, WHICH IS BEING SOLICITED BY THE BOARD OF DIRECTORS, AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE OR VOTE BY INTERNET OR BY MAIL IN ACCORDANCE WITH THE INSTRUCTIONS SET FORTH IN THE PROXY. TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE SPECIAL GENERAL MEETING AND AMALGAMATION 1 SUMMARY TERM SHEET 1 The Parties to the Amalgamation 1 The Amalgamation 1 Amalgamation Consideration 1 Treatment of Restricted Share Awards 1 The Special General Meeting 2 Recommendation of Majestic Capital’s Board of Directors 3 Opinion of Majestic Capital’s Financial Advisor 3 Material U.S. Federal Income Tax Consequences 3 Procedures for Receiving the Amalgamation Consideration 3 Dissenters’ Rights 4 Termination of the Amalgamation Agreement 4 Effect of Termination; Termination Fee and Expenses 5 Conditions to the Amalgamation 5 Obligation Not to Solicit Acquisition Proposals and Recommendation of Our Board 6 Financing of the Amalgamation 6 Interests of Majestic Capital’s Directors and Executive Officers 6 Regulatory Approvals 7 Market Price of Majestic Capital’s Common Shares 7 Delisting and Deregistration of the Common Shares 7 Recent Development 7 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 8 THE SPECIAL GENERAL MEETING 9 Date, Time and Place of the Special General Meeting 9 Purpose of the Special General Meeting 9 Reverse Share Split 9 Record Date 9 Shares Entitled to Vote 10 Quorum 11 Recommendation of Our Board of Directors 11 Vote Required for Approval 11 Shares Held by Executive Officers and Directors 11 Voting; Proxies and Revocation 11 Adjournments and Postponements 12 Rights of Shareholders Who Object to the Amalgamation 12 Solicitation of Proxies 13 Householding of Special General Meeting Materials 13 Questions and Additional Information 13 THE AMALGAMATION 14 Parties to the Amalgamation 14 Effect of the Amalgamation 14 Background of the Amalgamation 15 Recommendation of Majestic Capital’s Board of Directors and Its Reasons for the Amalgamation 26 Opinion of Majestic Capital’s Financial Advisor 29 Financing 35 Interests of Majestic Capital’s Directors and Executive Officers in the Amalgamation 36 Treatment of Restricted Shares 36 Continued Employment 36 Indemnification of Directors and Officers; Insurance 37 Regulatory Approvals 37 Antitrust 37 Insurance Regulations and Certain Other Regulatory Matters 37 Delisting and Deregistration of the Common Shares 38 Anticipated Accounting Treatment of the Amalgamation 38 Material U.S. Federal Income Tax Consequences of the Amalgamation 38 U.S. Holders 39 Non-U.S. Holders 40 Other Information – NY Attorney General Investigation and NY Workers’ Compensation Board Lawsuit 41 THE AMALGAMATION AGREEMENT 43 Effective Time of Amalgamation 43 Structure of Amalgamation 43 Articles of Incorporation, Bylaws, and Directors and Officers of the Amalgamated Company 43 Amalgamation Consideration 43 Treatment of Restricted Share Awards 43 Payment for Shares and Exchange Procedures 44 Representations and Warranties 44 Majestic Capital’s Conduct of Business Pending the Amalgamation 47 Access to Information 50 Commercially Reasonable Efforts 50 Acquisition Proposals 50 Employee Benefit Plans 52 Indemnification of Officers and Directors 52 Publicity 52 NASDAQ Listing 52 Conduct of Business by Bayside and Amalgamation Sub 53 Closing Conditions 53 Termination of the Amalgamation Agreement 55 Termination Fee; Expenses 56 Specific Performance of the Amalgamation Agreement 57 Amendment 57 Lancer Guaranty 57 Amendment of Indenture 58 MR. HICKEY, SR.’S VOTING AGREEMENT 60 Agreement to Vote and Irrevocable Proxy 60 Transfer Restrictions 60 Termination 60 No Limitation on Fiduciary Duty 61 MARKET PRICE OF COMMON SHARES 61 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 61 Directors and Named Executive Officers 62 Five Percent Holders 63 DISSENTERS’ RIGHTS 64 AUTHORITY TO ADJOURN THE SPECIAL GENERAL MEETING 65 Proposal 65 Vote Required and Board Recommendation 65 OTHER MATTERS 66 SHAREHOLDER PROPOSALS 66 WHERE YOU CAN FIND MORE INFORMATION 66 ANNEX A - AMALGAMATION AGREEMENT A-1 ANNEX B - OPINION OF LMC CAPITAL B-1 ANNEX C - VOTING AGREEMENT OF DANIEL G. HICKEY, SR. C-1 ANNEX D - SECTION 106(6) OF THE BERMUDA COMPANIES ACT 1981 D-1 QUESTIONS AND ANSWERS ABOUT THE SPECIAL GENERAL MEETING AND AMALGAMATION The following questions and answers are intended to address briefly some commonly asked questions regarding the special general meeting of shareholders and the proposed amalgamation. These questions and answers may not address all questions that may be important to you as a shareholder. You should read the more detailed information contained elsewhere in this proxy statement and the Annexes to this proxy statement. Unless we otherwise indicate or unless the context requires otherwise, all references in this proxy statement to the “Company,” “Majestic,” “we,” “us” or “our” refer to Majestic Capital, Ltd. and its subsidiaries; all references to “Majestic Capital” refer to Majestic Capital, Ltd., a Bermuda company; all references to “Bayside” refer to Bayside Equity Holdings LLC, a Delaware limited liability company; all references to “Amalgamation Sub” refer to Majestic Acquisition Corp., a Delaware corporation; all references to “amalgamation agreement” refer collectively to the Agreement and Plan of Merger and Amalgamation dated as of September 21, 2010, among Majestic Capital, Bayside and Amalgamation Sub, and the related Bermuda Amalgamation Agreement dated as of September 21, 2010, among Majestic Capital, Bayside and Amalgamation Sub, which are attached to this proxy statement as Annex A; all references to the “amalgamation” refer to the merger and amalgamation of Majestic Capital and Amalgamation Sub under the laws of Bermuda and the State of Delaware pursuant to the amalgamation agreement and their continuation as a Delaware corporation and a wholly-owned subsidiary of Bayside; all references to the “amalgamation proposal” refer to the proposal to adopt the amalgamation agreement and approve the amalgamation; and all references to the “adjournment proposal” refer to the proposal to approve any adjournment or postponement of the special general meeting, if necessary or appropriate, to solicit additional proxies or because certain conditions to the completion of the amalgamation have not yet been satisfied. Unless we otherwise indicate or unless the context requires otherwise, all references in this proxy statement to the numbers of common or Class B shares of Majestic Capital, historical prices of common shares and the per share amalgamation consideration have been adjusted for the 1-for-10 reverse share split effected by Majestic Capital on November 4, 2010 (see “The Special General Meeting ― Reverse Share Split” on page [●]). Q: Why am I receiving this proxy statement? A: Our board of directors is furnishing this proxy statement to you in connection with the solicitation of proxies to be voted at a special general meeting of shareholders, or any adjournments or postponements thereof. Q: What am I being asked to vote on? A. You are being asked to vote on a proposal to adopt the amalgamation agreement and approve the amalgamation whereby Majestic Capital would be acquired by Bayside. The acquisition will be accomplished by an amalgamation of Majestic Capital and Amalgamation Sub, a wholly owned subsidiary of Bayside. As a result of the amalgamation, Majestic Capital and Amalgamation Sub will amalgamate and continue as a Delaware corporation, and Majestic Capital will become a wholly owned subsidiary of Bayside. You are also being asked to grant our board of directors the authority to adjourn or postpone the special general meeting to a later date, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of such adjournment or postponement to constitute a quorum or approve the amalgamation proposal or if certain conditions to the completion of the amalgamation have not yet been satisfied. Q: What will I receive in the amalgamation? A: Upon completion of the amalgamation, you will be entitled to receive $4.50 in cash, without interest and less any applicable withholding taxes, in exchange for each common and Class B share of Majestic Capital that you own immediately prior to the completion of the amalgamation, unless you have properly and validly perfected your dissenters’ rights with respect to the amalgamation. For example, if you own 100 common shares of Majestic Capital immediately prior to the completion of the amalgamation, you will be entitled to receive $450 in cash, without interest and less any applicable withholding taxes, in exchange for your 100 common shares of Majestic Capital. Q - 1 Q: Am I entitled to dissenters’ rights? A: You are entitled to dissenters’ rights if you strictly comply with the requirements of Bermuda law. Under Bermuda law, you have the right to seek appraisal of the fair market value of your common and Class B shares as determined by a Bermuda court if the amalgamation is completed, but only if you (a) vote against the amalgamation proposal and (b) comply with all of the procedures required under Bermuda law (described elsewhere in this proxy statement). See “Dissenters’ Rights” beginning on page [●] for a more detailed discussion of dissenters’ rights and the provisions of Section 106(6) of the Bermuda Companies Act 1981, attached to this proxy statement as Annex D. Q: What will happen to Majestic Capital as a result of the amalgamation? A: Upon completion of the amalgamation, Majestic Capital will become a wholly owned subsidiary of Bayside, and the common shares of Majestic Capital will no longer be listed on any stock exchange, including The NASDAQ Capital Market, or quotation system, and will be deregistered under the U.S. Securities Exchange Act of 1934, as amended. Q: Who are Bayside and Amalgamation Sub? A: Bayside is a limited liability company organized on September 20, 2010 under the laws of the State of Delaware by Lancer Financial Group, Inc., an Illinois corporation which we refer to as “Lancer,” for the purpose of entering into the amalgamation agreement. Bayside has not conducted any operations or engaged in any activities other than entering into the amalgamation agreement and the transactions contemplated thereby. Amalgamation Sub is a corporation incorporated on September 20, 2010 under the laws of the State of Delaware by Bayside, which is its sole stockholder. Amalgamation Sub has not conducted any operations or engaged in any activities other than entering into the amalgamation agreement and the transactions contemplated thereby. Q: Do Bayside and Amalgamation Sub have the financial resources to complete the amalgamation? A: Neither Bayside nor Amalgamation Sub has any material assets. However, Lancer has entered into a loan commitment with Bayside to lend to Bayside the cash Bayside requires to pay the amalgamation consideration upon the completion of the amalgamation. Lancer has also guaranteed the satisfaction of any final judgment against Bayside or Amalgamation Sub for specific performance of their obligations under the amalgamation agreement. Q: Are there conditions to the completion of the amalgamation? A: There are numerous conditions that must be satisfied prior to the completion of the amalgamation, many of which are beyond our control. These conditions are described in detail under “The Amalgamation Agreement — Closing Conditions” beginning on page [●]. The conditions include customary closing conditions as well as requirements that the shareholders of Majestic Capital approve the amalgamation proposal, the indenture governing our trust preferred securities be amended in certain respects (see “The Amalgamation Agreement — Amendment of Indenture” on page [●]), the lease of our office space in Poughkeepsie, New York be terminated or modified on terms and conditions that are acceptable to Bayside in its sole discretion and that no more than 10% of the outstanding common and Class B shares become dissenting shares. Q - 2 Q: When will the Amalgamation be completed if the amalgamation proposal is approved? A: We are working to complete the amalgamation as quickly as possible and currently anticipate the amalgamation will be completed in the first quarter of 2011. However, the exact timing of the completion of the amalgamation cannot be predicted because all closing conditions related to the amalgamation must be satisfied or waived prior to completion. A number of closing conditions are beyond our control and we cannot assure you that all of the conditions to the amalgamation will be satisfied or, if satisfied, the date by which they will be satisfied. Q: What do I need to do now? A: We urge you to read this proxy statement carefully, including its annexes, and consider how the amalgamation will affect you. If you are a shareholder of record, you can ensure your shares are voted at the special general meeting by completing, dating, signing and returning the enclosed proxy card in the enclosed postage prepaid envelope or by voting through the Internet or by telephone. If you hold your shares in “street name,” you can ensure that your shares are voted at the special general meeting by instructing your broker, bank or other nominee how to vote, as discussed below. Do NOT return your share certificate(s) with your proxy card. Q: When and where will the special general meeting be held? A: The special general meeting will be held on [●], [●], 201[●], at [●], local time, at The Fairmont Hamilton Princess Hotel, 76 Pitts Bay Road, Pembroke, Bermuda. Q: What vote is required to approve the amalgamation proposal? A: The affirmative vote by the holders of at least a majority of our common and Class B shares represented and voting at the special general meeting together as one class is required to approve the amalgamation proposal. Q: What vote is required to approve the adjournment proposal? A: The affirmative vote by the holders of at least a majority of our common and Class B shares represented and voting at the special general meeting together as one class is required to approve the adjournment proposal. Q: How does Majestic Capital’s board of directors recommend that I vote? A: Our board of directors unanimously recommends that you vote “FOR” the amalgamation proposal and “FOR” the adjournment proposal. You should read “The Amalgamation — Recommendation of Majestic Capital’s Board of Directors and Its Reasons for the Amalgamation” beginning on page [●] for a discussion of the factors that our board of directors considered in deciding to recommend the approval of the amalgamation proposal. Q: Who is entitled to vote at the special general meeting? A: Shareholders of record as of the close of business on [●], 2010, the record date for the special general meeting, are entitled to receive notice of and vote at the special general meeting, and at any adjournments or postponements thereof. Q - 3 Q: How many votes do I have? A: You will generally have one vote for each common and Class B share of Majestic Capital that you held as at the close of business on [●], 2010. However, under our bye-laws, shareholders who own directly or indirectly more than 9.9% of the outstanding common and Class B shares as of the record date may have their voting rights limited to less than one vote per share. As a result, other shareholders may be entitled to more than one vote per share. For a more detailed discussion of how many votes you will have, see “The Special General Meeting — Shares Entitled to Vote” beginning on page [●]. Q: How are votes counted? A: You may vote “FOR” or “AGAINST,” or “ABSTAIN” from voting on, each of the amalgamation proposal and the adjournment proposal. Abstentions will be counted for the purpose of determining whether a quorum is present. If you sign and return your proxy and do not indicate how you want to vote, your proxy will be voted “FOR” the amalgamation proposal and “FOR” the adjournment proposal. If you hold your shares in “street name,” follow the instructions from your broker, bank or other nominee on how to vote your shares. Since the vote required to approve the proposals is the affirmative vote of a majority of our common and Class B shares represented and voting at the special general meeting together as one class, your abstention or failure to vote will not have the effect of a vote for or against the proposal, but will reduce the number of votes cast and therefore increase the relative influence of those shareholders voting. Q: How do I vote? A: You may vote by: · Internet using the Internet voting instructions printed on your proxy card; · telephone using the telephone number printed on your proxy card; · signing and dating each proxy card you receive and returning it in the enclosed postage prepaid envelope; · if you hold your shares in “street name,” following the procedures provided by your broker, bank or other nominee; or · attending the special general meeting and voting in person, as more fully described below. If you return your signed proxy card, but do not mark the boxes showing how you wish to vote, your shares will be voted “FOR” the amalgamation proposal and “FOR” the adjournment proposal. Q: If my shares are held in “street name,” will my broker, bank or other nominee vote my shares for me? A: Yes, but only if you instruct your broker, bank or other nominee how to vote your shares. You should follow the procedures provided by your broker, bank or other nominee regarding the voting of your shares. Q: May I attend the special general meeting and vote in person? A: Yes. All shareholders at the close of business on the record date may attend the special general meeting and vote in person. If your shares are held in “street name,” you must obtain a legal proxy from your broker, bank or other nominee and bring your statement evidencing your beneficial ownership of shares in order to attend the special general meeting and vote in person. Q - 4 Whether or not you plan to attend the special general meeting, please submit your proxy through the Internet or by telephone or complete, date, sign and return, as promptly as possible, the enclosed proxy card in the enclosed postage prepaid envelope. Q: How can I change or revoke my vote? A: If you submit your proxy by mail, through the Internet or by telephone, you may revoke your proxy at any time before the vote is taken at the special general meeting in any of the following ways: · submitting a later-dated proxy by mail before your earlier-dated proxy is voted at the special general meeting; · granting a proxy through the Internet or by telephone after the date of your original proxy and before the deadlines for voting included on your proxy card; · giving written notice of the revocation of your proxy to our corporate secretary at Majestic Capital, PO Box HM 2062, Hamilton HM HX, Bermuda, that is actually received by our corporate secretary prior to the special general meeting; or · voting in person at the special general meeting. Your attendance at the special general meeting does not automatically revoke your proxy. If you have instructed your broker, bank or other nominee to vote your shares, the above-described options for revoking your proxy do not apply. Instead, you must follow the directions provided by your broker, bank or other nominee to change your vote. Q: What do I do if I receive more than one proxy or set of voting instructions? A: You may receive more than one proxy or set of voting instructions relating to the special general meeting if your shares are held in more than one account. Each proxy should be completed, dated, signed and returned separately as described elsewhere in this proxy statement to ensure that all of your shares are voted. If your shares are held in “street name,” then you will need to follow the voting instructions provided by your respective brokers, banks or other nominees. Q: When will I receive the amalgamation consideration for my shares? A: After the amalgamation is completed, you will receive a letter of transmittal with detailed instructions that explain how to exchange each common and Class B share of Majestic Capital that you own for the amalgamation consideration of $4.50 in cash, without interest and less any applicable withholding taxes. After you properly complete and return the required documentation described in the written instructions, you will receive payment of the amalgamation consideration for your shares. Q: What happens if I sell my shares before the special general meeting or before completion of the amalgamation? A: The record date for shareholders entitled to vote at the special general meeting is earlier than the date of the special general meeting and the expected completion of the amalgamation. If you transfer your shares after the record date but before the special general meeting, or before the completion of the amalgamation, you will, unless special arrangements are made, retain your right to vote at the special general meeting but will transfer the right to receive the amalgamation consideration to the person to whom you transfer your shares. In addition, if you sell your shares before the special general meeting or before the completion of the amalgamation, you will not be eligible to exercise any dissenters’ rights in respect of the amalgamation. For a more detailed discussion of your dissenters’ rights and the requirements for perfecting them, see “Dissenters’ Rights” beginning on page [●]. Q - 5 Q: Will a proxy solicitor be used? A: Yes. We have engaged Georgeson Inc. to assist in the solicitation of proxies for the special general meeting. We will pay Georgeson a base fee of $7,500. We have also agreed to reimburse Georgeson for reasonable administrative and out-of-pocket expenses incurred in connection with the proxy solicitation. We will indemnify Georgeson against certain liabilities, including liabilities under federal securities laws, so long as such liabilities do not result from the willful misconduct or gross negligence of Georgeson. In addition, our directors, officers and employees may also solicit proxies by personal interview, mail, e-mail, telephone or facsimile. These persons will not be paid additional remuneration for their efforts. We will also request brokers, banks and other nominees to forward proxy solicitation material to the beneficial owners of shares that the brokers, banks and other nominees hold of record. We will reimburse them for their reasonable out-of-pocket expenses. Q: Should I send in my share certificates now? A: No. Please do not send your share certificates in now. After the amalgamation is completed, you will receive a letter of transmittal with detailed instructions that explain how to exchange your shares of Majestic Capital for the amalgamation consideration to which you are entitled. If your shares are held in “street name” by your broker, bank or other nominee, then you will receive instructions from your broker, bank or other nominee as to how to surrender your “street name” shares in exchange for the amalgamation consideration. Q: Will I owe taxes as a result of the amalgamation? A. Yes, if you recognize taxable gain. The amalgamation will be a taxable transaction for U.S. federal income tax purposes to U.S. holders of common and Class B shares. As a result, any gain you recognize in the amalgamation will be subject to U.S. federal income tax and also may be taxed under applicable state, local and foreign income and other tax laws. A non-U.S. holder will generally not be subject to U.S. federal income tax on any gain in the amalgamation unless such non-U.S. holder has certain connections to the United States. See “The Amalgamation — Material U.S. Federal Income Tax Consequences of the Amalgamation” beginning on page [●] for a more detailed description of the U.S. federal income tax consequences of the amalgamation. We recommend that you consult your own tax advisor to determine the particular tax consequences to you. Q: Where can I find more information about Majestic Capital? A: Majestic Capital files periodic reports and other information with the U.S. Securities and Exchange Commission. You may read and copy this information at the SEC’s public reference facilities. Please call the SEC at 1-800-SEC-0330 for more information about these facilities. This information is also available on the Internet site maintained by the SEC at www.sec.gov. For a more detailed description of the information available, see “Where You Can Find More Information” on page [●]. Q: Who can help answer my other questions? A: If you have questions about the amalgamation, including the procedures for voting your shares, or if you would like additional copies, without charge, of this proxy statement, you should contact Georgeson Inc. at 199 Water Street, 26th Floor, New York, New York 10038, Telephone: () -. Q - 6 SUMMARY TERM SHEET This summary term sheet summarizes selected information in this proxy statement. However, it may not contain all of the information that may be important to your consideration of the proposed amalgamation. We encourage you to read this entire proxy statement, including the amalgamation agreement attached to this proxy statement as Annex A, as well as the other annexes to this proxy statement, for a more complete understanding of the matters being considered at the special general meeting. Each of the items in this summary includes a page reference directing you to a more complete description of that item. The Parties to the Amalgamation Majestic Capital, Ltd. Majestic Capital, Ltd., a Bermuda company, which we refer to as “Majestic Capital,” is a holding company formed to provide workers’ compensation insurance products through its subsidiaries. Majestic Capital’s principal executive offices are located at the FB Perry Building, 40 Church Street, Hamilton, Bermuda and our telephone number is (441) 295-6689. See “Where You Can Find More Information” on page [●]. Bayside Equity Holdings LLC. Bayside Equity Holdings LLC, a Delaware limited liability company, which we refer to as “Bayside,” is a recently formed holding company, the sole member of which is Lancer Financial Group, Inc., which we refer to as “Lancer.” Lancer, an Illinois corporation, is a privately owned provider of specialty insurance commercial products and services for passenger transportation vehicles, small fleet and owner/operator long-haul truckers, rental vehicles, small to mid-sized commercial auto businesses, commercial explosives manufacturers, distributors, transporters, drilling and blasting contractors, merchant marine officers, sea pilots and tankermen. Lancer’s and Bayside’s principal executive offices are located at 370 West Park Avenue, Long Beach, NY 11561, and Lancer’s telephone number is (800) 782-8902. Majestic Acquisition Corp. Majestic Acquisition Corp., a Delaware corporation, which we refer to as “Amalgamation Sub,” is a wholly owned subsidiary of Bayside and was formed solely for the purpose of effecting the amalgamation. Amalgamation Sub has not conducted any operations or engaged in any activities other than entering into the amalgamation agreement and the transactions contemplated thereby. See “The Amalgamation ― Parties to the Amalgamation” on page [●]. The Amalgamation On September 21, 2010, Majestic Capital entered into an Agreement and Plan of Merger and Amalgamation and an Amalgamation Agreement, which we refer to collectively as the “amalgamation agreement,” with Bayside and Amalgamation Sub. Pursuant to the amalgamation agreement, Amalgamation Sub and Majestic will merge and amalgamate under the laws of Bermuda and the State of Delaware and continue as Delaware corporation, which we refer to as the “amalgamated company.” Following the amalgamation, Bayside will directly own all of the outstanding capital shares of Majestic Capital and Majestic Capital will cease to be an independent, publicly traded company and will be a wholly owned subsidiary of Bayside. A copy of the amalgamation agreement is attached to this proxy statement as Annex A.See “The Amalgamation” beginning on page [●]. Amalgamation Consideration If the amalgamation is completed, you will be entitled to receive $4.50 in cash, without interest and less any applicable withholding taxes, for each common and Class B share of Majestic Capital, which we sometimes refer to as “common shares” and the “Class B shares,” respectively, that you own (unless you choose to be a dissenting shareholder by exercising and perfecting your dissenters’ rights under Bermuda law with respect to the amalgamation). See “The Amalgamation — Effect of the Amalgamation” on page [●] and “Dissenters’ Rights” on page [●]. Treatment of Restricted Share Awards Upon completion of the amalgamation, each then-outstanding restricted common share that was granted under our equity incentive plan will vest and be entitled to receive the $4.50 per share amalgamation consideration, less any applicable withholding taxes. 1 See “The Amalgamation — Effect of the Amalgamation” on page [●] and “The Amalgamation Agreement — Treatment of Restricted Share Awards” on page [●]. The Special General Meeting Purpose. At the special general meeting, you will be asked to consider and vote on a proposal to adopt the amalgamation agreement and approve the amalgamation and a proposal to approve any adjournment or postponement of the special general meeting to a later date or time, if necessary or appropriate, to solicit additional proxies or to satisfy certain conditions to the completion of the amalgamation. Record Date and Voting. You are entitled to vote at the special general meeting if you owned common or Class B shares of Majestic Capital at the close of business on [●], 2010, the record date for the determination of shareholders entitled to vote at the special general meeting. Each outstanding common and Class B share at the close of business on the record date entitles the holder to one vote on each matter submitted to shareholders for approval at the special general meeting and any adjournment or postponement thereof; however, if you owned directly or indirectly more than 9.9% of the aggregate number of common and Class B shares outstanding as of the record date, your voting rights will be limited to less than one vote per share. As a result, other shareholders may be entitled to more than one vote per share. As of the record date, there were outstanding an aggregate of [●] common and Class B shares entitled to vote at the special general meeting. See “The Special General Meeting — Record Date,” “— Shares Entitled to Vote, and “— Quorum” beginning on page [●]. Shareholder Vote Required to Approve the Amalgamation Proposal. You are being asked to consider and vote on a proposal to adopt the amalgamation agreement and approve the amalgamation. To complete the amalgamation, shareholders holding a majority of the common and Class B shares represented and voting at the special general meeting together as one class must vote “FOR” the amalgamation proposal. If you abstain or do not vote your shares, there will be no effect on the amalgamation proposal. If you sign your proxy card without indicating your vote, your shares will be voted “FOR” the amalgamation proposal. If you hold shares in “street name” and do not instruct your broker, bank or other nominee how to vote your shares, your shares will not be voted but will have no effect on the amalgamation proposal. See “The Special General Meeting — Voting; Proxies and Revocation” beginning on page [●] and “The Special General Meeting — Vote Required for Approval” beginning on page [●]. Shareholder Vote Required to Approve the Adjournment Proposal. Although it is not currently expected, the special general meeting may be adjourned or postponed for the purpose of soliciting additional proxies if we have not received sufficient votes at the time of such adjournment or postponement to constitute a quorum or to approve the amalgamation proposal or if at the time of such adjournment or proposal certain conditions to the completion of the amalgamation have not been satisfied. Approval of the adjournment proposal requires the affirmative vote of a majority of the common and Class B shares represented and voting at the special general meeting together as one class. If you abstain or do not vote your shares, there will be no effect on the adjournment proposal. If you sign your proxy card without indicating your vote, your shares will be voted “FOR” the adjournment proposal. If you hold shares in “street name” and do not instruct your broker, bank or other nominee how to vote your shares, your shares will not be voted but will have no effect on the adjournment proposal. See “The Special General Meeting — Vote Required for Approval” beginning on page [●] and “The Special General Meeting — Adjournments and Postponements” on page [●]. Voting Information. Before voting your shares, we encourage you to read this proxy statement in its entirety, including its annexes, and carefully consider how the amalgamation will affect you. To ensure that your shares are voted at the special general meeting, please submit your vote through the Internet or by telephone or complete, sign, date and mail the enclosed proxy card in the enclosed envelope (which requires no postage if mailed in the United States) as soon as possible. If you hold shares in “street name,” you should follow the instructions provided by your broker, bank or other nominee regarding the voting of your shares. Shares Held by Executive Officers and Directors. At the close of business on the record date, our executive officers held and are entitled to vote at the special general meeting approximately [●] common shares, representing approximately [●]% of the aggregate number of common and Class B shares outstanding on that date. At the close of business on the record date, our directors held approximately [●] common shares, representing approximately [●]% of the aggregate number of common and Class B shares outstanding on that date. Each of our directors and executive officers has informed us that he intends to vote all of his shares “FOR” the amalgamation proposal and “FOR” the adjournment proposal. Daniel G. Hickey, Sr., who is one of our directors, has entered into a voting agreement with Bayside pursuant to which he agreed to vote all of his common shares “FOR” the amalgamation proposal. See “Mr. Hickey, Sr.’s Voting Agreement” on page [●]. 2 Recommendation of Majestic Capital’s Board of Directors After careful consideration, the board of directors of Majestic Capital, which we refer to as “our board of directors” or “our board,” has unanimously approved and declared advisable the amalgamation agreement, the amalgamation and the other transactions contemplated by the amalgamation agreement and determined that the amalgamation is fair to, and in the best interests of, Majestic Capital and its shareholders. Accordingly, our board of directors unanimously recommends that you vote “FOR” the amalgamation proposal. See “The Amalgamation — Recommendation of Majestic Capital’s Board of Directors and Its Reasons for the Amalgamation” beginning on page [●]. Our board of directors also unanimously recommends that you vote “FOR” the adjournment proposal. Opinion of Majestic Capital’s Financial Advisor The special transaction committee of our board of directors, which we refer to as the “special transaction committee,” engaged LMC Capital LLC, which we refer to as “LMC Capital,” to assist the special transaction committee’s and our board of directors’ evaluation of the proposed amalgamation. On September 20, 2010, LMC Capital rendered to the special transaction committee an oral opinion, which opinion was subsequently confirmed in writing, that as of September 20, 2010, based on and subject to the factors and assumptions and limitations set forth in the opinion, and other matters that LMC Capital considered relevant, the consideration to be offered to the holders of the common and Class B shares of Majestic Capital in the amalgamation is fair, from a financial point of view, to such shareholders. The full text of LMC Capital’s written opinion is attached to this proxy statement as Annex B. We encourage you to read this opinion carefully in its entirety for a description of the procedures followed, assumptions made, matters considered and limitations on the review undertaken by LMC Capital. We paid LMC Capital a fee of $85,000 upon delivery of the opinion. LMC Capital’s opinion was provided to our special transaction committee and board of directors in connection with and for the purposes of their evaluation of the amalgamation and does not constitute a recommendation to shareholders as to how they should vote with respect to the amalgamation or any other matter. See “The Amalgamation — Opinion of Majestic Capital’s Financial Advisor” beginning on page [●]. Material U.S. Federal Income Tax Consequences The amalgamation will be a taxable transaction to you for U.S. federal income tax purposes if you are a U.S. holder (as defined below). In general, if you are a U.S. holder who receives cash in the amalgamation in exchange for shares, you will recognize gain or loss for U.S. federal income tax purposes equal to the difference between the amount of cash received and your basis in the shares surrendered. If the shares are held as capital assets, such gain or loss will be capital gain or loss and will be long term capital gain or loss if your holding period for such shares is more than one year as of the effective date of the amalgamation. If you are a non-U.S. holder (as defined below), you generally will not be subject to U.S. federal income tax on any gain realized in the amalgamation unless you have certain connections to the United States. The payment of cash in the amalgamation will be subject to information reporting and may be subject to backup withholding, currently at a 28% rate, if you fail to furnish a correct taxpayer identification number or otherwise fails to comply with applicable backup withholding rules and certification requirements. The tax consequences of the amalgamation to you are complex and will depend upon your particular circumstances. You should consult your own tax advisor for a full understanding of the tax consequences of the amalgamation to you under federal, state, local, foreign and other tax laws. See “The Amalgamation — Material U.S. Federal Income Tax Consequences of the Amalgamation” beginning on page [●]. Procedures for Receiving the Amalgamation Consideration If the amalgamation is completed, each shareholder will receive materials from the paying agent, Computershare Investor Services. As soon as reasonably practicable after the completion of the amalgamation, the paying agent will provide to each holder of record of common and Class B shares a letter of transmittal containing detailed instructions that explain how to surrender share certificates. Each shareholder will receive cash for his, her or its shares from the paying agent after complying with these instructions. If your common or Class B shares are held in “street name” by your broker, bank or other nominee, you will receive instructions from your broker, bank or other nominee as to how to affect the surrender of the “street name” shares and receive the amalgamation consideration for those shares. Please do not return your share certificates with the enclosed proxy or send your share certificates without a properly completed letter of transmittal. See “The Amalgamation Agreement — Payment for Shares and Exchange” beginning on page [●]. 3 Dissenters’ Rights Under Section 106(6) of the Bermuda Companies Act 1981, as amended, which we refer to as “Section 106,” our shareholders as of the record date have the right to seek appraisal of the fair value of their shares in lieu of the amalgamation consideration, but only if they vote against the amalgamation proposal and otherwise strictly comply with all of the procedures set forth in Section 106, including the requirement that they file an application for appraisal of the fair value with the court within one month after the date the notice convening the special general meeting is first given whether or not the special general meeting has been held before the one month period expires. The appraisal amount could be more than or the same as the amount a shareholder would be entitled to receive for his shares under the terms of the amalgamation agreement. Your failure to comply strictly with all of the procedures specified under Section 106 will result in the loss of your dissenters’ rights. See “Dissenters’ Rights,” beginning on page [●] for a more detailed discussion of your dissenters’ rights and the text of Section 106 attached to this proxy statement as Annex D. Termination of the Amalgamation Agreement Under certain circumstances, the amalgamation agreement may be terminated and the amalgamation abandoned prior to the completion of the amalgamation, whether before or after obtaining shareholder approval of the amalgamation proposal. See “The Amalgamation Agreement — Termination of the Amalgamation Agreement” beginning on page [●]. The amalgamation agreement generally may be terminated: · by mutual written consent of Bayside and Majestic Capital; · by either Bayside or Majestic Capital — if the amalgamation is not completed by March 31, 2011 or, if the amalgamation is not completed by that date because required regulatory approvals have not been obtained, by April 30, 2011, which we refer to as the “end date”; — if the shareholders of Majestic Capital do not approve the amalgamation proposal at the special general meeting or at any adjournment or postponement thereof; — if the other party has breached its representations, warranties or covenants in the amalgamation agreement and has failed to cure the breach within the time period set forth in the amalgamation agreement; or — if any law or order has been issued or adopted by a governmental entity in the United States or Bermuda that permanently enjoins or otherwise permanently prohibits the completion of the amalgamation, and the law is final and non-appealable; · by Bayside — if there has been any event, condition, change, effect or development that has had or will have a material adverse effect on us; or — if, prior to the time Majestic Capital’s shareholders approve the amalgamation proposal, (1) we intentionally and materially breach our obligations to hold the special general meeting and use commercially reasonable efforts to obtain shareholder approval of the amalgamation proposal, (2) we intentionally and materially breach our obligations under the amalgamation agreement not to solicit or, unless certain conditions are satisfied, respond to other acquisition proposals or our board of director’s changes its recommendation to vote for the amalgamation proposal, (3) our board of directors withdraws, modifies, qualifies or amends, in any manner adverse to Bayside, its recommendation to shareholders to vote for the amalgamation proposal set forth in this proxy statement (or publicly announces any intention to do so), or (4) our board of directors approves or recommends another acquisition proposal; 4 · by Majestic Capital if, prior to the time its shareholders approve the amalgamation proposal, (1) it delivers to Bayside a notice of superior proposal, (2) such superior proposal continues to constitute a superior proposal after three business days, and (3) it pays Bayside a termination fee of $500,000. Effect of Termination; Termination Fee and Expenses In general, if the amalgamation agreement is terminated, neither Majestic Capital nor Bayside will have any liability to each other under the amalgamation agreement, except that, if Majestic Capital or Bayside terminates the amalgamation agreement under certain circumstances specified in the amalgamation agreement, Majestic Capital will be required to reimburse Bayside for up to $350,000 of the expenses Bayside incurred in connection with the amalgamation agreement and the transactions contemplated thereby and, in some cases, pay to Bayside a termination fee of $500,000 (less any such expenses already paid). See “The Amalgamation Agreement — Termination Fee; Expenses” beginning on page [●]. Conditions to the Amalgamation The completion of the amalgamation is subject to the satisfaction or waiver of a number of conditions. See “The Amalgamation Agreement — Closing Conditions” beginning on page [●]. Those conditions include the following: · the shareholders of Majestic Capital shall have approved the amalgamation proposal; · any regulatory filings, approvals or exemptions, including with the California Department of Insurance and Bermuda Monetary Authority, shall have occurred or been obtained, without the imposition of any restriction, term, condition or requirement that requires any commitment by Bayside or Lancer to contribute additional capital to us or which negatively impacts our ability to transact business in the ordinary course as presently conducted; · no order issued by a court or agency of a competent jurisdiction that prohibits the completion of the transactions contemplated by the amalgamation agreement shall be in effect, and no litigation seeking to restrain or prohibit such transactions shall be pending; · the representations and warranties of each of Bayside, Amalgamation Sub and Majestic Capital are true and correct when made and as of the closing under the amalgamation agreement, subject to material adverse effect qualifications; · each of Bayside, Amalgamation Sub and Majestic Capital shall have performed in all material respects each of the covenants required to be performed by it under the amalgamation agreement; · no event, condition, change, effect or development since the date of the amalgamation agreement has had or will have a material adverse effect on us; · no more than 10% of Majestic Capital’s common and Class B shares are dissenting shares; · there has not been any additional restriction, term, condition or requirement imposed on us by any insurance regulator since the date of the amalgamation agreement that does or would reasonably be expected to have a material adverse effect on us; · the indenture governing our trust preferred securities shall have been amended in certain respects (see “The Amalgamation Agreement – Amendment of Indenture” beginning on page [●]); 5 · our lease of office space in Poughkeepsie, New York shall either be terminated or amended on terms that are acceptable to Bayside; · the employment agreements for our executive officers shall have been terminated; · our employee incentive plans and, at Bayside’s option, our 401(k) plan shall have been terminated; and · we shall not have settled the investigation by New York State Office of the Attorney General, which we refer to as the “NY Attorney General,” the lawsuit commenced by the New York State Workers’ Compensation Board, which we refer to as the “NY Workers’ Compensation Board,” or any of the lawsuits commenced against us relating to our administration of workers’ compensation self-insured groups in New York on terms and conditions, taken as a whole, not acceptable to Bayside in its sole discretion, except for a settlement of all of the specified actions on terms and conditions that (x) reduce our shareholders’ equity by an aggregate amount no greater than $6.0 million and (y) provide for a full release of us. Obligation Not to Solicit Acquisition Proposals and Recommendation of Our Board From and after September 21, 2010, subject to certain exceptions, we may not: · solicit, initiate or knowingly encourage or facilitate another acquisition proposal; · engage in any discussions or negotiations regarding, or provide any person with non-public information in connection with, another acquisition proposal; or · enter into any agreement, understanding or arrangement with respect to another acquisition proposal. Notwithstanding these restrictions, our board of directors may respond to a bona fide unsolicited acquisition proposal and terminate the amalgamation agreement in order to enter into an acquisition agreement with respect to a superior proposal so long as we comply with certain terms of the amalgamation agreement. See “The Amalgamation Agreement — Acquisition Proposals” beginning on page [●]. Financing of the Amalgamation There is no financing condition to the amalgamation. Bayside has recently been formed and does not itself have material capital; however, Lancer has entered into a loan commitment with Bayside and Bayside is expected to pay the amalgamation consideration from borrowings under this commitment. Lancer has available sufficient cash on hand to fund these loans. See “The Amalgamation — Financing” on page [●]. Interests of Majestic Capital’s Directors and Executive Officers In considering the recommendation of our board of directors with respect to the amalgamation, you should be aware that some of our directors and executive officers may have interests in the amalgamation that are different from, or in addition to, the interests of shareholders generally. See “The Amalgamation — Interests of Majestic Capital’s Directors and Executive Officers in the Amalgamation” beginning on page [●]. These interests include: · the restricted share awards held by executive officers and directors will vest automatically upon completion of the amalgamation; · our executive officers will have roles with us following the amalgamation; and · our executive officers and directors will benefit from the indemnification and insurance provisions contained in the amalgamation agreement with respect to their acts or omissions as executive officers and directors. 6 Regulatory Approvals We believe that the proposed amalgamation is not subject to the reporting and waiting period provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, which we refer to as the “HSR Act.” Thus, no filings have been made or are presently contemplated with the United States Department of Justice, which we refer to as the “DOJ,” and the United States Federal Trade Commission, which we refer to as the “FTC.” Nevertheless, the DOJ or the FTC as well as, in certain circumstances, foreign governmental entities, state attorneys general or private persons, may challenge the amalgamation at any time before or after its completion. State insurance laws generally require that, prior to the acquisition of control of an insurance company, the acquiring party obtain approval from the insurance commissioner of the insurance company’s state of domicile and any state in which the insurance company is commercially domiciled. In addition, the Bermuda Insurance Act 1978, as amended, requires that, prior to an acquisition of a Bermuda domiciled insurance company, the acquiring party must obtain approval from the Bermuda Monetary Authority. Bayside has filed applications with the California Department of Insurance, which is the state of domicile of our U.S. insurance company subsidiary, and the Bermuda Monetary Authority. As of the date of this proxy statement, Bayside has not yet obtained the approvals under the applicable state insurance laws or the Insurance Act 1978 that are required to complete the amalgamation. See “The Amalgamation — Regulatory Approvals” on page [●]. Market Price of Majestic Capital’s Common Shares The common shares are listed on the NASDAQ Capital Market under the symbol “MAJC.” The closing prices of the common shares on the NASDAQ Capital Market on September 20, 2010, the last trading day prior to announcement of the proposed amalgamation, and on November 2, 2010, the last practicable trading day before the date of this proxy statement, were $2.20 and $3.80, respectively. Delisting and Deregistration of the Common Shares If the amalgamation is completed, the common shares will be delisted from the Nasdaq Capital Market and deregistered under the Securities Exchange Act of 1934, as amended, which we refer to as the “Exchange Act.” Thereafter, the provisions of the Exchange Act will no longer apply to us, including the requirements to file periodic reports with the SEC and to furnish a proxy or information statement to shareholders in connection with meetings of shareholders. Recent Developments On September 30, 2010, we and the New York State Office of the Attorney General and the New York State Workers’ Compensation Board, which we collectively refer to as the “State of New York,” entered into a memorandum of understanding outlining a proposed settlement of the claims by the State of New York and certain lawsuits that are described in Note 12 of the Notes to our Consolidated Financial Statements included in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010. The terms of the proposed settlement, and the conditions to which the settlement is subject, are described below under “The Background of the Amalgamation — Other Information — Proposed Settlement with the State of New York” beginning on page [●]. On November 2, 2010, our board of directors approved a 1-for-10 reverse share split that became effective at the close of business on November 4, 2010. At the effective time of the reverse share split, every 10 pre-split common and Class B shares were automatically consolidated into 1 post-split common or Class B share. Pursuant to the amalgamation agreement, the amalgamation consideration was equitably adjusted from $0.45 per share to $4.50 per share as a result of the 1-for-10 reverse share split. See “The Special General Meeting — Reverse Share Split” on page [●]. 7 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This proxy statement contains forward-looking statements that are based on our current expectations, assumptions, beliefs, estimates and projections about our company and our industry. The forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Generally, these forward-looking statements can be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “project,” “should” and similar expressions. Factors that may affect those forward-looking statements include, among other things: · the risk that the amalgamation may not be consummated in a timely manner, or at all; · the risk that the amalgamation agreement may be terminated in circumstances that require us to pay Bayside a termination fee of $500,000 or reimburse Bayside for up to $350,000 of certain expenses incurred by Bayside in connection with the amalgamation; · risks regarding a loss of or a substantial decrease in our premium volume; · risks regarding any lowering or loss of financial ratings of any of our insurance company subsidiaries; · risks related to diverting management’s attention from our ongoing business operations; · risks regarding employee retention; · legal and regulatory proceedings, including but not limited to litigation arising out of the proposed amalgamation or other matters that affect the timing or ability to complete the amalgamation as contemplated; and · other risks detailed in our current filings with the SEC, including our Annual Report on Form 10-K for the year ended December 31, 2009 and our Quarterly Reports on Form 10-Q for the quarters ended March 31, June 30 and September 30, 2010, which discuss these and other important risk factors concerning our business, operations and financial condition. We caution you that reliance on any forward-looking statement involves risks and uncertainties, and that although we believe that the assumptions on which our forward-looking statements are based are reasonable, any of those assumptions could prove to be inaccurate, and, as a result, the forward-looking statements based on those assumptions could be incorrect and could be materially incorrect. In light of these and other uncertainties, you should not conclude that we will achieve any plans and objectives referred to in any of the forward-looking statements. We do not undertake to release the results of any revisions of these forward-looking statements to reflect future events or circumstances, except as required by law. 8 THE SPECIAL GENERAL MEETING We are furnishing this proxy statement to you as part of the solicitation of proxies by our board of directors for use at the special general meeting, or any adjournment or postponement thereof. Date, Time and Place of the Special General Meeting The special general meeting will be held on [●], 201[●], at [●], local time, at The Fairmont Hamilton Princess Hotel, located at 76 Pitts Bay Road, Pembroke, Bermuda. Purpose of the Special General Meeting At the special general meeting, you will be asked to consider and vote on: 1. a proposal to adopt the amalgamation agreement and approve the amalgamation; and 2. a proposal to approve the adjournment or postponement of the special general meeting to a later date or time, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of such adjournment or postponement to constitute a quorum or approve the amalgamation proposal or if certain conditions to the completion of the amalgamation have not yet been satisfied. If shareholders do not approve the amalgamation proposal, the amalgamation will not occur. A copy of the amalgamation agreement is attached to this proxy statement as Annex A. Reverse Share Split On November 2, 2010, our board of directors approved a 1-for-10 reverse share split that became effective at the close of business on November 4, 2010. At our Annual General Meeting of Shareholders held on May 5, 2010, shareholders voted to approve a proposal authorizing our board of directors, at its discretion, to implement a reverse split at a ratio between 1-for-5 and 1-for-10 of our common and Class B shares without further action by shareholders, and as authorized, our board of directors effected a reverse split at the ratio of 1-for-10. The primary objective in effecting the reverse split is to better enable Majestic Capital to maintain the listing of its common shares on the NASDAQ Capital Market. Failure to maintain such a listing could significantly impact the transferability and issuance of the common shares under Bermuda law. In addition, the amalgamation agreement requires Majestic Capital to use its reasonable efforts to maintain its listing on the NASDAQ Capital Market during the term of the amalgamation agreement. See “The Amalgamation Agreement ― NASDAQ Listing” on page [●]. At the effective time of the reverse share split, every 10 pre-split common and Class B shares was automatically consolidated into 1 post-split common or Class B share. As a result of the reverse split, the number of outstanding common and Class B shares will be approximately 1,665,593 and 39,500, respectively, excluding outstanding grants of restricted shares and subject to adjustment for fractional shares. The reverse share split will not affect any shareholder’s ownership percentage of common or Class B shares, except to the limited extent that the reverse split would result in any shareholder owning a fractional share. No fractional shares, or cash in lieu of fractional shares, will be issued in connection with the reverse share split; rather, fractional shares will be rounded up to the nearest whole share. Pursuant to the amalgamation agreement, the amalgamation consideration was equitably adjusted from $0.45 per share to $4.50 per share as a result of the 1-for-10 reverse share split. Record Date Shareholders of record of the common and Class B shares as of the close of business on [●], 2010 are entitled to notice of and to vote at the special general meeting. On the record date, there were an aggregate of [●] common and Class B shares outstanding, held by approximately [●] record holders. 9 Shares Entitled to Vote Each common and Class B share held by a shareholder as of the record date entitles its holder to one vote on each matter that is voted upon by poll at our special general meeting or any adjournment or postponement thereof, subject to certain provisions of our bye-laws that reduce the total voting power of any U.S. shareholder owning, directly or indirectly, beneficially or otherwise, as described in our bye-laws, “controlled shares.” In addition, our board of directors may limit a shareholder’s voting rights if it deems it necessary to do so to avoid adverse tax, legal or regulatory consequences. Under Section 63 of our bye-laws, if the “controlled shares” of any person would otherwise represent more than 9.9% of the voting power of our common and Class B shares as one class as of the record date, then the votes conferred by the shares of such person’s “controlled shares” shall be reduced by whatever amount is necessary so that after any such reduction the votes conferred by the “controlled shares” of such person shall not exceed such 9.9% limitation. “Controlled shares” in reference to any person means all common and Class B shares that a person is deemed to own directly, indirectly (within the meaning of Section 958(a) of the Internal Revenue Code of 1986, as amended, which we refer to as the “Code”)), or, in the case of a U.S. person (as defined in our bye-laws), constructively (within the meaning of Section 958(b) of the Code). The reduction in votes is generally to be applied proportionately among all common and Class B shares and shareholders who are members of the shareholder’s “control group.” “Control group” means, with respect to any person, all common and Class B shares that confer the right to vote directly owned by such person and all common and Class B shares that confer the right to vote directly owned by each other shareholder any of whose shares that confer the right to vote are included in the controlled shares of such person. In addition, if the common and Class B shares held directly by any “related group” would otherwise exceed the 9.9% limitation, then the votes conferred by the shares held directly by members of such “related group” shall be reduced by whatever amount is necessary so that after any such reduction the votes conferred by such shares held directly by such related group shall not exceed the 9.9% limitation. The reduction in votes is generally to be applied proportionately among all directly held shares of such related group. “Related group” means a group of shareholders that are investment vehicles and are under common control or management. The amount of any reduction of votes that occurs by operation of the above limitations will generally be allocated proportionately among all other shareholders. Consequently, under these provisions certain shareholders may have their voting rights limited to less than one vote per share, while other shareholders may have voting rights in excess of one vote per share. In addition, our board of directors may adjust a shareholder’s voting rights to the extent that it reasonably determines in good faith that an adjustment is necessary in order to avoid adverse tax consequences or materially adverse legal or regulatory treatment to Majestic Capital, any of its subsidiaries or any of its shareholders or their affiliates. This adjustment may result in a shareholder having voting rights in excess of one vote per share. Therefore, your voting rights might increase above 5% of the aggregate voting power of the outstanding common shares, thereby possibly resulting in your becoming a reporting person subject to Schedule 13D or 13G filing requirements under the Exchange Act. Because the applicability of the voting power reduction provisions to any particular shareholder depends on facts and circumstances that may be known only to the shareholder or related persons, we request that any holder of common and Class B shares with reason to believe that it is a shareholder with voting power greater than 9.9% contact us promptly so that we may determine whether the voting power of such holder’s common and Class B shares should be reduced. By submitting a proxy, a holder of our common and Class B shares will be deemed to have confirmed that, to its knowledge, it is not, and is not acting on behalf of, a shareholder with voting power greater than 9.9%. Our board of directors may require any holder of common and Class B shares to provide information as to that shareholder’s beneficial ownership of common and Class B shares, the names of persons having beneficial ownership of the shareholder’s common and Class B shares, relationships with other shareholders or any other facts the directors may consider relevant to the determination of the number of common and Class B shares attributable to any person. Our board of directors may disregard the votes attached to common and Class B shares of any holder who fails to respond to such a request or who, in the judgment of our board of directors, submits incomplete or inaccurate information. Our directors retain certain discretion to make such final adjustments that they consider fair and reasonable in all the circumstances as to the aggregate number of votes attaching to the common and Class B shares of any shareholder to ensure that no U.S. person shall have voting power greater than 9.9% at any time. 10 If your voting interests have been adjusted such that your vote is greater than or less than one vote per share, pursuant to the terms of our bye-laws as described above, then the attached proxy card indicates the voting interest attributed to you by our board of directors. Quorum A quorum will be present at the special general meeting if a majority of the aggregate outstanding common and Class B shares entitled to vote are represented in person or by proxy at the special general meeting. In the event that a quorum is not present at the special general meeting, it is expected that the meeting will be adjourned or postponed to solicit additional proxies. Recommendation of Our Board of Directors Our board of directors has unanimously approved and declared advisable the amalgamation agreement, the amalgamation and the other transactions contemplated by the amalgamation agreement and determined that the amalgamation is fair to, and in the best interests of, Majestic Capital and its shareholders. Our board of directors unanimously recommends that shareholders vote “FOR” the amalgamation proposal and “FOR” the adjournment proposal. See “The Amalgamation — Recommendation of Majestic Capital’s Board of Directors and Its Reasons for the Amalgamation” beginning on page [●] and “The Special General Meeting ― Adjournments and Postponements” beginning on page [●]. Vote Required for Approval The affirmative vote of the holders of a majority of the outstanding common and Class B shares represented and voting at the special general meeting together as one class is required to approve the amalgamation proposal and adjournment proposal. If you abstain or do not vote your shares, there will not be an effect on either proposal being voted on. If you sign your proxy card without indicating your vote, your shares will be voted “FOR” the amalgamation proposal and “FOR” the adjournment proposal. If your shares are held in “street name,” you will receive instructions from your broker, bank or other nominee that you must follow to have your shares voted. If you do not instruct your broker, bank or other nominee how to vote your shares, your shares will not be voted, but will not effect the voting on the proposals. Shares Held by Executive Officers and Directors At the close of business on the record date, our executive officers held and are entitled to vote at the special general meeting approximately [●] common shares, representing approximately [●]% of the aggregate number of common and Class B shares outstanding on that date. At the close of business on the record date, our directors held approximately [●] common shares, representing approximately [●]% of the aggregate number of common and Class B shares outstanding on that date. Each of our directors and executive officers has informed us that he intends to vote all of his shares “FOR” the amalgamation proposal and “FOR” the adjournment proposal. Mr. Hickey, Sr. has entered into a voting agreement with Bayside pursuant to which he agreed to vote all of his shares “FOR” the amalgamation proposal. See “Mr. Hickey, Sr.’s Voting Agreement” on page [●]. Voting; Proxies and Revocation You may vote in person or by proxy at the special general meeting. If you plan to attend the special general meeting and wish to vote in person, you will be given a ballot at the special general meeting. Please note, however, that, if your shares are held in “street name,” which means your shares are held of record by a broker, bank or other nominee, and you wish to vote at the special general meeting, you must bring to the special general meeting a legal proxy from the record holder of the shares (your broker, bank or nominee) authorizing you to vote at the special general meeting. Please also bring to the special general meeting your statement evidencing your beneficial ownership of common shares and Class B shares, if any. 11 If you do not wish to attend the special general meeting in person, you may submit your proxy through the Internet, by telephone or by completing, dating, signing and returning the enclosed proxy card in the enclosed envelope (which requires no postage if mailed in the United States) by mail. If you submit a proxy through the Internet, by telephone or by returning a signed proxy card by mail, your shares will be voted at the special general meeting as you indicate on your proxy card or by such other method. If you sign your proxy card without indicating your vote, your shares will be voted “FOR” the amalgamation proposal and “FOR” the adjournment proposal. Proxies received at any time before the special general meeting and not revoked or superseded before being voted will be voted at the special general meeting. If you submit your proxy through the Internet, by telephone or by mail, you may revoke your proxy at any time before the vote is taken at the special general meeting in any of the following ways: · granting a proxy through the Internet or by telephone after the date of your original proxy and before the deadlines for voting included on your proxy card; · submitting a later-dated proxy that is received by mail before your earlier-dated proxy is voted at the special general meeting; · giving written notice of the revocation of your proxy to our corporate secretary at Majestic Capital, Ltd., FB Perry Building, 40 Church Street, P.O. Box HM2062, Hamilton, HMHX, Bermuda that is actually received by our corporate secretary prior to the special general meeting; or · voting in person at the special general meeting. Your attendance at the special general meeting does not automatically revoke your proxy. If you have instructed your broker, bank or other nominee how to vote your shares, the above-described options for revoking your proxy do not apply. Instead, you must follow the directions provided by your broker, bank or other nominee to change your vote. Adjournments and Postponements Our Board may adjourn or postpone the special general meeting after it has been convened. Pursuant to the amalgamation agreement, our board of directors may adjourn or postpone the special general meeting: · in order to obtain a required quorum or as otherwise required under applicable law, · to obtain a sufficient number of additional proxies to approve the amalgamation proposal, or · if the closing conditions set forth below have not yet been satisfied: — the amendments to the indenture governing our trust preferred securities, or — the termination or modification of our lease for office space in Poughkeepsie, New York on terms satisfactory to Bayside. If the special general meeting is adjourned or postponed to different place, date or time, we will give you notice of the new place, date or time in accordance with the notice requirements of our bye-laws. Any adjournment or postponement of the special general meeting will allow shareholders who have already sent in their proxies to revoke them at any time prior to their use. Rights of Shareholders Who Object to the Amalgamation Shareholders may be entitled to seek dissenters’ rights under Bermuda law in connection with the amalgamation, provided that all requirements of Section 106 are met. This means that you may be entitled to have the fair value of your shares determined by a Bermuda court and to receive payment based on that valuation. The ultimate amount you receive as a dissenting shareholder in an appraisal proceeding may be more than or the same as the amount you would be entitled to receive under the terms of the amalgamation agreement. 12 To exercise your dissenters’ rights, you must strictly comply with all of the procedures required under Bermuda law, including, among other things, voting against the amalgamation proposal. Your failure to follow exactly the procedures specified under Bermuda law will result in the loss of your dissenters’ rights. See “Dissenters’ Rights” beginning on page [●] and the text of Section 106 attached to this proxy statement as Annex D. Neither the amalgamation agreement nor this proxy statement confers upon any shareholder any dissenters’ rights greater than those provided in Section 106 or otherwise expands the rights provided by Section 106. Solicitation of Proxies This proxy solicitation is being made and paid for by Majestic Capital.We have retained Georgeson Inc. to assist in the solicitation, and we will pay Georgeson a base fee of $7,500 plus out-of-pocket expenses for its assistance. We will also indemnify Georgeson against certain liabilities, including liabilities under federal securities laws, so long as such liabilities do not result from the willful misconduct or gross negligence of Georgeson. Our directors, officers and employees may also solicit proxies by personal interview, mail, e-mail, telephone or facsimile. These persons will not be paid additional or special remuneration for their efforts. We will also request brokers, banks and other nominees to forward proxy solicitation material to the beneficial owners of common shares that the brokers, banks and other nominees hold of record. We will reimburse them for their reasonable out-of-pocket expenses. Householding of Special General Meeting Materials If you and others who share your mailing address own common or Class B shares or shares of other companies through bank or brokerage accounts, you may have received a notice that your household will receive only one proxy statement from each company whose shares are held in such accounts. This practice, known as “householding,” is designed to reduce the volume of duplicate information and printing and postage costs. You may discontinue householding by contacting your bank or broker. You may also request delivery of an individual copy of this proxy statement by contacting us at (441) 295-6689, or by writing to our corporate secretary at Majestic Capital, Ltd., FB Perry Building, 40 Church Street, PO Box HM 2062, Hamilton, HMHX, Bermuda. You may be able to initiate householding if your bank or broker offers this service, by following the instructions provided by your bank or broker. Questions and Additional Information If you have questions about the amalgamation or how to submit your proxy, or if you need additional copies of this proxy statement or the enclosed proxy card or voting instructions, please mail your request to Majestic Capital, Ltd., FB Perry Building, 40 Church Street, P.O. Box HM2062, Hamilton, HMHX, Bermuda, Attn: Investor Relations, or call our proxy solicitor, Georgeson, toll free at () - (brokers, banks and other nominees call () -). 13 THE AMALGAMATION The following is a description of the material aspects of the background and events leading up to the proposed amalgamation. This description may not contain all of the information that is important to you. You are encouraged to carefully read this entire proxy statement, including the amalgamation agreement attached to this proxy statement as Annex A, for a more complete understanding of the amalgamation. Unless we otherwise indicate or unless the context requires otherwise, none of the references in this section to numbers of common or Class B shares, price of common shares or the per share amalgamation consideration has been adjusted for the 1-for-10 reverse share split (see “The Special General Meeting ― Reverse Share Split” on page [●]). Parties to the Amalgamation Majestic Capital, Ltd.We are a specialty provider of workers’ compensation insurance products and services. Through our subsidiaries, we seek to provide quality products and services that fit the needs of our insureds and clients and are dedicated to developing and maintaining a mutually beneficial, long-term relationship with them. Our workers’ compensation insurance coverage is offered to employers in California, New York, New Jersey, Arizona, Nevada and other states. Our common shares are publicly traded on the NASDAQ Capital Market under the symbol “MAJC.” Our corporate headquarters are located at the FB Perry Building, 40 Church Street, Hamilton, Bermuda and our telephone number is (441) 295-6689. For more information about us, see “Where You Can Find More Information” on page [●]. For additional information, please visit our website at www.majesticcapital.com. The information provided on our website is not incorporated by reference into, and does not form any part of, this proxy statement. Bayside Equity Holdings LLC. Bayside, a Delaware limited liability company, was recently formed as a holding company for the purpose of effecting the amalgamation. Bayside has not conducted any operations or engaged in any activities other than entering into the amalgamation agreement and the transactions contemplated thereby. Bayside’s sole member is Lancer. Lancer is a premier specialty provider of commercial insurance products in the United States. Through its subsidiaries, Lancer offers a broad range of specialty commercial insurance products and services for: passenger transportation vehicles; small fleet and owner/operator long-haul truckers; rental vehicles; small to mid-sized commercial auto businesses; commercial explosives manufacturers, distributors, transporters and drilling and blasting contractors; and merchant marine officers, sea pilots and tankermen. Lancer markets its products through a national network of independent insurance producers. A privately-held corporation with offices in New York, North Carolina, Ohio, Texas and Washington, Lancer is rated “A-” (Excellent) for financial strength and stability by A.M. Best Company, Inc. Bayside’s and Lancer’s principal executive offices are located at 370 West Park Avenue, Long Beach, NY 11561; Lancer’s telephone number is (800) 782-8902. Amalgamation Sub.Amalgamation Sub, a Delaware corporation, is a wholly owned subsidiary of Bayside and was formed solely for the purpose of effecting the amalgamation. Amalgamation Sub has not conducted any operations or engaged in any activities other than entering into the amalgamation agreement and the transactions contemplated thereby. Amalgamation Sub’s principal executive offices are located at 370 West Park Avenue, Long Beach, NY 11561 and its telephone number is (800) 782-8902. Effect of the Amalgamation At the effective time, Amalgamation Sub and Majestic Capital will merge and amalgamate under the laws of Bermuda and the State of Delaware and the amalgamated company will continue as a Delaware corporation and a wholly owned subsidiary of Bayside. Each of the common and Class B shares issued and outstanding immediately before the effective time will automatically be cancelled, will cease to exist and will be converted into the right to receive the amalgamation consideration of $4.50 per share (as adjusted pursuant to the 1-for-10 reverse share split), without interest and less any applicable withholding taxes. In addition, each restricted common share that is outstanding, immediately prior to the effective time, will be cancelled and converted into the right to receive the amalgamation consideration of $4.50 per share (as adjusted pursuant to the 1-for-10 reverse share split), without interest and less any applicable withholding taxes. Following the amalgamation, Bayside will directly own all of the outstanding capital shares of Majestic Capital and Majestic Capital will cease to be an independent, publicly traded company and will be a wholly owned subsidiary of Bayside. 14 Background of the Amalgamation Our board of directors and management have regularly reviewed and considered business alternatives that would enhance shareholder value, including various strategic alternatives. From time to time, we have evaluated our strategic options in light of the business trends and regulatory and rating agency conditions that impact us and the insurance industry. From September 2007 through March 31, 2008, the eight self-insured groups in New York then managed by our wholly-owned subsidiary, Compensation Risk Managers, LLC, which we refer to as “CRM,” terminated active business operations, based on determinations of underfunding, significant reductions in the workers’ compensation rates in New York, competitive market pricing pressures, past and anticipated member attrition and certain regulatory restrictions. In April 2008, A.M. Best Company Inc., which we refer to as “A.M. Best,” placed the financial strength rating of our insurance subsidiaries under review with negative implications based on concerns arising out of our announcement that the NY Workers’ Compensation Board had determined to pursue an administrative action to revoke CRM’s third party administrator’s license and that we were under investigation by the NY Attorney General. A.M. Best was also concerned with the impact on our financial flexibility due to the decline in the market value of the common shares and limited capital that was then available to us to support our anticipated growth rates.We took various actions in response to A.M. Best’s concerns, including a reallocation of capital among our subsidiaries and the execution of a 40% quota share agreement with a third-party reinsurer. Based on these actions, A.M. Best reaffirmed our A- rating in July 2008. Recognizing the challenges facing us, including rating agency pressures, the decline in our fee-based income, general uncertainty with respect to the legal issues arising out of CRM’s former administration of the self-insured groups, challenges inherent in being a smaller publicly-traded workers’ compensation insurance company and adverse economic conditions, in August 2008, our board of directors decided to consider various strategic alternatives. In order to avoid potential conflicts relating to a transaction that could involve current members of management and our board of directors, our board of directors appointed a special committee comprised entirely of independent directors, which we refer to as the “special transaction committee” or the “committee”, to evaluate our strategic alternatives. The special transaction committee consists of Keith Hynes (as chairman), Charles Johnston and Louis Rosner. From the appointment of the special transaction committee until the signing of the amalgamation agreement, the special transaction committee met a total of 26 times to evaluate various proposals and the terms of the amalgamation. In September 2008, Party 1 contacted us to discuss a potential transaction. On September 19, 2008, the special transaction committee met to discuss our then-current business strategy and the interest of Party 1 concerning a possible transaction. At the meeting, the committee agreed to retain Fox-Pitt Kelton Cochran Caronia Waller (which was acquired by Macquarie Capital (USA) Inc. on December 1, 2009), which we refer to as “Macquarie,” as its financial advisor to identify and assist in evaluating strategic alternatives and assist in negotiations with Party 1. Subsequent to the meeting, we entered into a non-disclosure agreement with Party 1 and continued discussions. After some preliminary discussions, Party 1 indicated that, subject to the satisfactory completion of due diligence, it might be interested in purchasing us in a stock-for-stock transaction, but that as a condition to proceeding, it would require a 75-day exclusivity period. On November 4, 2008, Macquarie made a presentation to the special transaction committee which included an overview of the then-current financial marketplace, economic conditions, consolidations in the workers’ compensation insurer market, our position in the industry and an overview of capital raising and strategic alternatives available to us. Following Macquarie’s presentation, the special transaction committee discussed the various strategic alternatives and the proposal from Party 1 and agreed to continue the due diligence process with Party 1 and consider entering into a letter of intent with Party 1. On November 14, 2008, the special transaction committee met with representatives of Party 1 at its offices to discuss a proposed transaction and Party 1’s request for an exclusivity period. Following the meeting, the special transaction committee approved a 75-day exclusivity period with Party 1 in order for Party 1 to conduct further due diligence. 15 On December 16, 2008, the special transaction committee met again with representatives of Party 1 at its New York offices to discuss issues that had arisen during Party 1’s due diligence process. On December 18, 2008, Party 1 submitted a revised proposal that was materially different from its previous proposal. The special transaction committee considered Party 1’s revised proposal at a meeting held on December 19, 2008. At the meeting, the committee determined that the value and structure of the revised proposal were unacceptable and was not prepared to continue negotiations with Party 1. Subsequent to the meeting, Macquarie informed Party 1 of the committee’s determination, and the parties agreed to terminate discussions and the exclusivity period effective immediately. At its regularly scheduled meeting on March 4, 2009, our board of directors discussed our business plan, which included various economic challenges such as the significant decline in fee-based income, rapid growth rates in our primary insurance segment, rating issues with A.M. Best and our reliance on quota share reinsurance to maintain our A- rating from A.M. Best. On May 6, 2009, the special transaction committee advised our board of directors that Macquarie had been contacted by various parties concerning interest in potential transactions with us and that discussions were ongoing. In July 2009, we executed a new quota share reinsurance agreement with third-party reinsurers. Similar to the previous agreement, this agreement was necessary to maintain our A.M. Best A- rating. The new quota share reinsurance agreement did not include economic terms that were favorable to us based, in part, on the reinsurers’ view of the general marketplace for workers’ compensation insurance and our then-reported results of operations. The cost of this quota share agreement adversely impacted our financial condition and, when combined with the elimination of our fee-based income and the severe economic downturn that began in September 2008, resulted in a significant decline in our earnings and available capital. At a regularly scheduled meeting of the board of directors on August 5, 2009, management updated our board on our business operations and rating issues. Management advised our board that our operational and financial position required us to raise capital and noted that this might be accomplished through an investment by a private investor, issuance of preferred shares or a possible restructuring of our trust preferred securities. Following management’s presentation, the board of directors authorized management to reengage Macquarie with respect to raising capital. On August 17, 2009, the special transaction committee met with representatives of Macquarie at its offices to discuss alternatives that might be available for us to raise capital. Following Macquarie’s presentation and a discussion, the special transaction committee agreed that further consideration should be given to a primary rights offering, secondary subscription rights offering to existing shareholders and a private or public equity offering. The special transaction committees requested that management and Macquarie model and assess our capital needs to maintain our A.M. Best rating of A-. On September 2, 2009, the special transaction committee received an update from Macquarie. Macquarie informed the committee that based on some preliminary research, a rights offering would not likely successfully raise the amount of capital required to maintain our A.M. Best A- rating. As such, Macquarie recommended that we consider a public or private placement of equity securities. Beginning in September 2009 and continuing through June 2010, with our approval, Macquarie spoke with 15 entities about purchasing our equity securities. A total of eight parties indicated that they were interested in exploring a potential transaction with us, and six of those parties executed confidentiality agreements and received confidential information. On September 21, 2009, the special transaction committee and management renewed their discussions with Party 1 regarding a potential private placement of our equity securities. Party 1 executed a confidentiality agreement and, over the course of the following two months, management shared information with Party 1 and conducted multiple meetings with representatives of Party 1. On October 15, 2009, management and Macquarie met with representatives of Party 2. Party 2 executed a confidentiality agreement and received confidential information. Infrequent conversations continued among management and Macquarie and Party 2 through October and November 2009, at which point Party 2 withdrew from the process. 16 On October 20, 2009, the special transaction committee, management and Macquarie met with representatives of Party 3. Party 3 executed a confidentiality agreement and received confidential information. Over the next two months, Macquarie and management had infrequent discussions with Party 3’s representatives. On October 20, 2009, management spoke with representatives of Party 4. Party 4 executed a confidentiality agreement and received confidential information. Infrequent conversations continued among management and Macquarie and Party 4 through October and December 2009, at which point Party 4 withdrew from the process. On October 21, 2009, Macquarie contacted Lancer regarding a potential transaction. Prior to this, there was no agreement, arrangement, understanding or relationship between us or any of our executive officers, directors, controlling persons or subsidiaries and Lancer or any of its executive officers, directors, controlling persons or subsidiaries. In late-October 2009, Lancer provided Macquarie with a verbal proposal to offer a new, economically favorable quota share reinsurance agreement to us and as part of that, we would issue warrants to purchase common shares to Lancer. Throughout November 2009, management and Macquarie had discussions with Lancer regarding its proposal. On November 4, 2009, the special transaction committee held a meeting at which management updated the committee on the status of the discussions with the various parties, including the proposal from Lancer. The committee agreed to consider Lancer’s proposal in further detail. On November 5, 2009, we reported net losses of $17.0 million and $27.8 million for the three and nine months ended September 30, 2009, respectively. In mid-November 2009, Macquarie spoke with Party 5, which executed a confidentiality agreement and received confidential information. Infrequent conversations continued between Macquarie and Party 5 through November and December 2009, at which point Party 5 withdrew from the process. On November 30, 2009, James Scardino, our chief executive officer, and Macquarie met with David Delaney, chief executive officer of Lancer, at Macquarie’s offices to discuss Lancer’s proposal and potential alternative transactions. Lancer withdrew its proposal in late-December 2009. On December 2, 2009, Party 1 submitted a written proposal for a private placement of $35.0 million of newly issued convertible preferred securities. Party 1’s offer was conditioned on resolution of the pending lawsuits and investigations relating to CRM’s administration of workers’ compensation self-insured groups in New York. On December 6, 2009, Party 3 submitted a written proposal for a private placement of $35.0 million of convertible preferred securities. Party 3’s proposal was also conditioned on resolution of the pending lawsuits and investigations relating to CRM’s administration of workers’ compensation self-insured groups in New York. On December 9, 2009, we received a “Notice of Imminent Enforcement Action” from the NY Attorney General. In this notice, the NY Attorney General advised us that it intended to file civil claims against us, certain of our subsidiaries, and certain present and former directors and officers to seek redress of allegedly unlawful practices, unless an acceptable settlement could be reached. The NY Attorney General alleged that we and the other named parties had engaged in fraudulent practices in connection with CRM’s administration and marketing of workers’ compensation self-insured groups in New York and in connection with our initial public offering in December 2005. On the following day, December 10, 2009, the NY Workers’ Compensation Board commenced a lawsuit against us and certain of our affiliates on its own behalf and in its capacity as successor in interest to the workers’ compensation self-insured groups previously managed by CRM. The lawsuit alleged that we and certain present and former directors and officers breached fiduciary duties owed to the groups, breached contracts between CRM and the groups, breached duties of good faith and fair dealing owed to the groups, engaged in fraudulent activities in administering the groups, engaged in deceptive business practices and advertising, and were unjustly enriched. 17 On December 18, 2009, A.M. Best downgraded our rating to B++ from A-. This rating action reflected A.M. Best’s concerns arising out of the potential impact on us of the regulatory and litigation issues we were facing, the material deterioration in our overall earnings and the increased dependence on our insurance company subsidiaries to support Majestic Capital’s operations. In addition to the downgrade, A.M. Best placed our rating under review with negative implications. On January 5, 2010, management and Macquarie met with representatives of Party 6. Party 6 executed a confidentiality agreement and received confidential information. Party 6 subsequently advised Macquarie that it was deterred by the NY Attorney General investigation and was not interested in pursing a transaction with us. In late January 2010, we were contacted by the California Department of Insurance. At a meeting between management and representatives of the California Department of Insurance on February 2, 2010, the representatives of the Department expressed concern over our deteriorating operating results and financial condition, the adverse effects of the downgrade to our A.M. Best rating and the pending lawsuits and investigations relating to CRM’s administration of workers’ compensation self-insured groups in New York. Subsequent to the meeting, on February 9, 2010, the California Department of Insurance, as part of its triennial examination of Majestic Insurance Company, appointed a “special examiner” to provide special examination services. As part of the appointment, we agreed to certain restrictions with respect to the operations of Majestic Insurance Company, including, among other things, prior approval by the Department of any transactions involving amounts greater than $10,000, subject to certain exceptions, and a restriction on the ability Majestic Insurance Company to pay dividends. On March 4, 2010, we reported our financial results for the quarter and fiscal year ended December 31, 2009. For the three months ended December 31, 2009, we reported a net loss of $19.1 million, and for the fiscal year ended December 31, 2009, we reported a net loss of $46.9 million. Our shareholders’ equity had declined from $108.9 million as at December 31, 2008 to $60.7 million as at December 31, 2009. On March 22, 2010, Party 7 contacted Macquarie regarding a potential transaction. Party 7 executed a confidentiality agreement and received confidential information. On April 2, 2010, Mr. Scardino met with representatives of Party 8. Party 8 executed a confidentiality agreement and received confidential information. On April 14, 2010, Chester Walczyk, our chief operating officer, met with representatives of Party 8. On April 26, 2010, Louis Viglotti, our general counsel, had a teleconference with representatives of Party 8 and its legal advisors to discuss the pending lawsuits and investigations relating to CRM’s administration of the workers’ compensation self-insured groups in New York. On April 12, 2010, Mr. Delaney contacted Macquarie and indicated that Lancer was interested in renewing discussions with us concerning a potential transaction. Thereafter, Lancer commenced a preliminary due diligence review of us, including our operations, loss reserves and actuarial projections. On April 26, 2010, Macquarie met with representatives of Party 9. Mr. Scardino and Mr. Walczyk thereafter met with representatives of Party 9 at its office on May 11, 2010. Infrequent discussions continued between Macquarie, management and Party 9 over the next month. On May 4, 2010, the special transaction committee held a meeting, which was attended by all members of our board of directors, to review and discuss our possible strategic alternatives. During this meeting, management updated the special transaction committee on our then-current business position and the projected material adverse effects arising from the downgrade of our A.M. Best rating to B++. Macquarie reviewed with the special transaction committee and management our strategic alternatives which included: · maintaining the status quo of our current business operations and capital base; · raising capital to try and regain the A- rating and to support future business operations; · winding the company down through a sale of our renewal rights and a self-managed run-off of the insurance companies’ portfolio of reserves (assets and liabilities); · a sale of the entire company to a strategic buyer (insurance company); 18 · a sale of the entire company to a financial buyer (private equity fund or other non-insurance entity); and · a sale of Majestic Insurance Company, our primary insurance subsidiary. Following a discussion of the benefits and negatives of each alternative, the special transaction committee agreed to continue to explore the various alternatives and to determine which alternative would be the most feasible and provide the most value to shareholders. On May 6, 2010, we announced our financial results for the first quarter of 2010. For the three months ended March 31, 2010, we reported a net loss of $7.9 million. In addition, we announced that the special transaction committee, in conjunction with Macquarie, was exploring strategic alternatives to strengthen our capital position, which could include a sale, amalgamation or other business combination, a sale of shares or other recapitalization, a joint venture arrangement, the sale or spin off of our assets, or the continued execution of our business plan. Following the announcement, in May 2010, Macquarie contacted three larger property and casualty insurance companies with an interest in workers’ compensation insurance to discuss their interest in considering a strategic transaction with us. After contacting the identified parties, Macquarie informed the special transaction committee and management that none of the parties was interested in engaging in discussions. On May 14, 2010, Mr. Scardino met with representatives of Party 10. Party 10 executed a confidentiality agreement and received confidential information. Infrequent discussions continued among Macquarie, management and Party 10 over the next month. On May 18, 2010, A.M. Best contacted Mr. Scardino. During this discussion, representatives of A.M. Best advised Mr. Scardino that they had reviewed our financial results for the quarter ended March 31, 2010 and that, based on those results, a rating action would likely be taken by A.M. Best. Mr. Scardino requested that A.M. Best defer its rating action until we could meet with A.M. Best and make a presentation regarding our plans and intentions. On May 18, 2010, Party 6 contacted Macquarie and informed Macquarie that it was interested in reengaging in discussions with us and continuing its due diligence process. On May 21, 2010, Mr. Viglotti met with Party 6’s legal representatives to discuss the pending lawsuits and investigations relating to CRM’s administration of the workers’ compensation self-insured groups in New York. On May 21, 2010, Party 7 submitted a written proposal to purchase newly issued common shares equal to 9.9% of our outstanding common shares for $0.39 per share and to execute a letter of intent to purchase $3.0 million worth of newly issued convertible preferred shares, of which 50% would be issued at $0.40 per share and the balance at $0.80 per share. The proposal also contemplated a rights offering to raise $15.0 to $20.0 million after resolution of the pending lawsuits and investigations relating to CRM’s administration of the workers’ compensation self-insured groups in New York. The rights offering would be backstopped by Party 7. On May 26, 2010, Party 8 submitted a written proposal for a purchase of all of our outstanding common and Class B shares at $0.45 per share. Party 8’s proposal provided for a financing contingency and indemnification of Party 8. On May 26, 2010, Mr. Scardino, Mr. Viglotti, Mr. Hynes and Macquarie met with representatives of A.M. Best. The meeting was also attended by Mr. Delaney. Management’s presentation focused on resolving A.M. Best’s concerns over our rating and preventing a further downgrade. As part of the presentation, Mr. Delaney advised A.M. Best that Lancer was interested in working towards a transaction and would be submitting a proposal to us in the near future. Following the meeting, A.M. Best agreed to defer a rating action until further progress could be made with respect to a transaction. In the interim, A.M Best requested that Mr. Scardino continually update it on the status of our negotiations with Lancer. On May 26, 2010, Party 10 submitted a written proposal. Party 10’s proposal was for a $25.0 million private placement of newly issued equity securities, combined with a going-private transaction, the details of which were not provided nor had been contemplated by Party 10. Party 10’s proposal was subject to due diligence to determine further specifics of the terms of the offer. 19 On May 27, 2010, the special transaction committee held a meeting. At the meeting, management updated the committee on the prior day’s meeting with A.M. Best and reviewed the various meetings and discussions that had been held with the interested parties. On June 1, 2010, Party 6 submitted a written proposal to purchase the renewal rights of Majestic Insurance Company. Under Party 6’s proposal, we would earn a fee from Party 6 equal to 3% of the new and renewal premiums collected by Party 6 over a subsequent three year period. On June 2, 2010, Party 9 advised Macquarie that it was not interested in continuing discussions until there was a resolution of the pending lawsuits and investigations relating to CRM’s administration of the workers’ compensation self-insured groups in New York. On June 3, 2010, the special transaction committee held a meeting. At the meeting, management and Macquarie updated the committee on the proposals received from Parties 1, 3, 6, 7, 8 and 10 and the status of discussions with each of the parties. The special transaction committee considered the proposals from each party and discussed the probability of closing each of the proposals, the potential acquirer’s demonstrated financial strength to support our operations and ability to contribute capital if necessary and the economic benefits of each proposal to Majestic Capital’s shareholders. Following the discussion, the committee agreed to continue its deliberations once a proposal was received from Lancer. In the afternoon of June 3, 2010, Lancer submitted a written proposal to acquire all of our outstanding shares for $0.44 per share. The proposal included a condition that required the resolution of the pending lawsuits and investigations relating to CRM’s administration of the workers’ compensation self-insured groups in New York on terms that were satisfactory to Lancer. In addition, Lancer requested, as a condition for proceeding, a 90-day exclusivity period to complete its due diligence and enter into a definitive agreement. The special transaction committee met with management and Macquarie on June 4, 2010 to discuss Lancer’s proposal. Following a discussion, the committee determined that the suggested transaction price of $0.44 per share was too low, the condition relating to the settlement of the litigation was not acceptable, and the requested 90-day exclusivity period was too long. Macquarie thereafter informed Mr. Delaney of the committee’s position. On June 9, 2010, the special transaction committee held a meeting to continue its deliberations with respect to the proposals from Lancer and Parties 1, 3, 6, 7, 8 and 10. As part of its deliberations, the special transaction committee reviewed the terms of each of the proposals and considered each of the potential acquirer’s demonstrated financial strength to support our operations and ability to contribute capital if necessary. The committee also considered how each proposal would likely be viewed by A.M. Best. The committee also discussed the importance and probability of closing the various proposals. As a result of these deliberations, the committee determined not to continue discussions with Parties 1, 3, 6, 7, 8 and 10. In addition, the special transaction committee authorized Macquarie to communicate to Lancer that it did not consider the price of $0.44 per share to be adequate and the committee would be willing to engage in exclusive negotiations for a period of time if Lancer would raise its indication of interest to $0.50 per share and eliminate the condition that the transaction be subject to resolution of the pending NY Attorney General’s investigation and the related litigation. The committee determined to provide Macquarie with this authorization for a number of reasons, including that none of the discussions with other interested parties had resulted in proposals that presented more favorable terms for shareholders with a high probability of closing and that continuing to pursue a broad search for strategic alternatives could harm our business and might result in a further downgrade of our A.M. Best rating. In the afternoon of June 9, 2010, Macquarie contacted Mr. Delaney to inform him of the position of the special transaction committee. Mr. Delaney confirmed that Lancer would increase its offer from $0.44 per share to $0.50 per share, eliminate the litigation condition and agree to a shorter exclusivity period. On June 10, 2010, Majestic Capital signed a letter with Lancer that set forth Lancer’s indication of interest to purchase us for $0.50 per share, provided for a 75-day exclusivity period expiring on August 24, 2010 and did not require the settlement of any pending litigation as a condition to the completion of the proposed transaction. Thereafter, we made certain information about our company available to representatives of Lancer and its legal, financial, accounting and actuarial advisors to enable Lancer to undertake a more detailed due diligence investigation. 20 Between June 11, 2010 and August 5, 2010, Lancer reviewed our information and conducted due diligence, including various in-person meetings at our offices by its representatives. On July 19, 2010, the special transaction committee held a meeting to discuss the status of negotiations with Lancer. Mr. Scardino and Macquarie reported that Mr. Delaney had recently contacted them and advised that he was considering revising Lancer’s offered purchase price to a 50% premium over a 10-day trading average. Macquarie informed the committee that there had been a further a discussion with Mr. Delaney and that following those discussions, Mr. Delaney reaffirmed the offer of $0.50 per share. Mr. Scardino also updated the committee on Lancer’s progress with respect to due diligence. Later that afternoon, Mr. Delaney contacted Macquarie and informed Macquarie that Lancer had concerns over certain covenants and events of default under the governing documents of our trust preferred securities. In addition, Mr. Delaney requested that we provide Lancer with an estimated termination fee for our office space in Poughkeepsie, New York. On July 20, 2010, management met with Mr. Delaney and John Petrilli, Lancer’s general counsel, to discuss Lancer’s concerns relating to the governing documents of our trust preferred securities and lease in Poughkeepsie, New York. Mr. Delaney and Mr. Petrilli advised that because of our significant operational and financial challenges, including continued operating losses, difficult and competitive marketplaces, and legal and regulatory issues, Lancer may seek to implement a “rollover and withdrawal” plan if following the consummation of the amalgamation circumstances arise that prevent us from successfully executing our business plans. Because certain provisions of the trust preferred securities would prevent the implementation of a “rollover and withdrawal” plan, Lancer required amendments to these provisions as a condition to completing the amalgamation. See “The Amalgamation Agreement ― Amendment of Indenture” beginning on page [●]. On July 22, 2010, management spoke with Lancer and discussed the structure of an amalgamation. On July 23, 2010, we received an unsolicited proposal from Party 11, the financial representative of an unknown private investor partnership. Party 11 proposed to acquire all of our outstanding shares for $0.60 per share, subject to confirmatory due diligence and execution of definitive agreements. The proposal was subject to resolution of the pending lawsuits and investigations relating to CRM’s administration of the workers’ compensation self-insured groups in New York. Party 11 indicated that it was prepared to resolve such litigation by making a payment in an unspecified amount to the litigants and by establishing a vehicle to provide the litigants with an agreed-upon share of our future profits. The special transaction committee met to discuss Party 11’s proposal on July 24, 2010. During this meeting, the committee discussed the advantages of a strategic investor being the purchaser as opposed to a financial investor, which included the beneficial impact with respect to A.M. Best and State insurance regulatory agencies. The committee also considered the probabilities of closing a transaction with Lancer as compared to a non-strategic acquirer. Following its discussion, the committee agreed that Macquarie would inform Party 11 that we had entered into an exclusivity agreement with another party and as such we could not enter into discussions with Party 11 at that time. Macquarie thereafter contacted Party 11 and informed it of the committee’s position. On July 29, 2010, Mr. Scardino informed Mr. Delaney that the optimal approach to amend the terms of the trust preferred securities would be a notice and consent solicitation mailed after the signing of a definitive agreement. On the following day, July 30, Mr. Delaney informed Mr. Scardino that Lancer would begin to draft an amalgamation agreement. On August 4, 2010, the special transaction committee held a meeting, which was attended by all of our directors. At the meeting, the committee discussed the status of the negotiations with Lancer and the issues concerning the required amendments to the governing documents of our trust preferred securities. 21 On August 5, 2010, Nixon Peabody LLP, legal counsel to Lancer, which we refer to as “Nixon Peabody,” sent to Kramer Levin Nafatlis & Frankel LLP, our legal counsel, which we refer to as “Kramer Levin,” a draft of the amalgamation agreement. On August 9, 2010, the special transaction committee met to discuss the draft amalgamation agreement. During this meeting, management, Kramer Levin and Macquarie reviewed with the committee the principal terms of the draft amalgamation agreement. The committee discussed certain terms that were of concern, which included a covenant restricting our ability to settle pending litigation, the condition requiring amendments to the terms of our trust preferred securities, the condition requiring the termination of our lease of office space in Poughkeepsie, New York, the condition requiring termination of the employment contracts with our executive officers, the covenants regarding our business operations prior to the completion of the transaction and the proposed purchase price of $0.40 per share. On August 14, 2010, Mr. Delaney contacted Macquarie and requested that we extend the exclusivity period until October 15, 2010. On August 16, 2010, Kramer Levin sent revisions to Lancer’s draft of the amalgamation agreement to Nixon Peabody. On August 17, 2010, the special transaction committee met with management and Kramer Levin to discuss the proposed revisions to the amalgamation agreement and consider Mr. Delaney’s request for an extension of the exclusivity period. The committee agreed to defer Lancer’s request for an extension of exclusivity until the following week to allow for continued negotiations between the parties. In addition, the committee asked that Macquarie contact Mr. Delaney and discuss the principal items of concern and convey the committee’s position with respect to each item. On the evening of August 17, 2010, Macquarie contacted Mr. Delaney and discussed with him the special transaction committee’s position. Mr. Delaney informed Macquarie that Lancer was not prepared to move forward without an extension of the exclusivity period. On August 19, 2010, the special transaction committee met with management, Macquarie and Kramer Levin to review the status of the negotiations with Lancer and further consider Lancer’s request for an extension of the exclusivity period. During this meeting, management and Macquarie reviewed with the committee the discussions with Mr. Delaney and the status of Lancer’s due diligence. Management also provided the committee with an update concerning our then-current business operations. Following its discussion, the committee approved an extension of the exclusivity period subject to a meeting between management and Mr. Delaney to discuss the principal issues in the current draft of the amalgamation agreement. Later that evening, Macquarie contacted Mr. Delaney to inform him of the committee’s position. Mr. Delaney agreed to the extension and informed Macquarie that Mr. Petrilli and Nixon Peabody would schedule a meeting with us to discuss our proposed revisions to the draft amalgamation agreement. On August 20, 2010, management, Kramer Levin, Lancer and Nixon Peabody met to discuss our revisions to the Lancer draft of the amalgamation agreement. Following the meeting, the parties agreed that certain business issues remained to be discussed between the parties, including the purchase price and the conditions concerning settlement of litigation, termination of the lease of office space in Poughkeepsie and termination of the employment contracts for our executive officers. On August 22, 2010, the special transaction committee received an unsolicited revised offer from Party 11 to acquire all of our outstanding shares for $0.70 per share, subject to satisfactory due diligence and negotiation of definitive agreements. On August 23, 2010, Mr. Scardino and Mr. Viglotti met with Mr. Delaney and Mr. Petrilli at Lancer’s offices to negotiate the terms of the amalgamation agreement. The principal items discussed were the proposed purchase price, our recent receipt of the unsolicited revised offer from Party 11, termination of the employment agreements, the covenants restricting our ability to settle certain litigation, Lancer’s request for a voting agreements from Mr. Hickey, Sr., termination of the lease of Poughkeepsie, New York office space, our discussions with A.M. Best and the California Department of Insurance, the structure, ownership and credit worthiness of the entity through which Lancer proposed to acquire us and approval of the transaction by the California Department of Insurance. 22 Later that same day, the special transaction committee met with management and Macquarie to review the status of the negotiations with Lancer and the revised proposal from Party 11. During this meeting, management reviewed with the committee the open business issues in the amalgamation agreement with Lancer. Mr. Scardino reviewed with the committee the status of our operations, rating and regulatory issues. Mr. Scardino informed the committee that he believed that there were significant advantages if the entity that purchased us was a strategic investor as opposed to a financial investor. These advantages included the beneficial impact with respect to A.M. Best and State insurance regulatory agencies. The committee considered the effects on our business of a further downgrade by A.M. Best, the potential regulatory action resulting from a further downgrade, benefits of a strategic purchaser and the probabilities of closing a transaction with Lancer as compared to a non-strategic acquirer. At the conclusion of the meeting, the committee agreed to discuss the matter with our board of directors on the following day, with a recommendation that we continue the negotiations with Lancer and extend the exclusivity period for two weeks, if Lancer agreed to a purchase price of $0.50 per share. On August 24, 2010, our board of directors met to review the status of the negotiations with Lancer. The special transaction committee updated our board concerning its deliberations in the prior evening’s meeting. Mr. Scardino advised our board that he had spoken with representatives of A.M. Best that morning, who had informed him that the only reason A.M. Best had not downgraded us to date was due to the pending transaction with Lancer, which has a higher rating and a stable and adequate capital base, and that if we were to pursue a transaction with a non-insurance company, A.M. Best would likely downgrade us. As part of its deliberations, the board considered the potential material adverse effect on our business of a downgrade by A.M. Best, including the negative impact on our broker relationship, the reduction in our gross written premiums, the potential of a conservation action by the California Department of Insurance and the potential for a default under the terms of our trust preferred securities. At the conclusion of the meeting, our board authorized management to extend the exclusivity period with Lancer until September 10, 2010 if Lancer agreed to a purchase price of $0.50 per share. Later that same day, Mr. Scardino and Mr. Viglotti contacted Mr. Delaney to inform him of our board’s position. Mr. Delaney requested until 12:00 p.m. on August 27, 2010 to consider the board’s position and that we grant an extension of exclusivity until that time, which we did. Mr. Delaney also requested that before he would make a decision on the price, Mr. Hickey, Sr. would need to sign a letter in his capacity as a shareholder indicating that $0.50 per share was acceptable to him. On the evening of August 25, 2010, Mr. Delaney contacted Mr. Scardino to inform him that Lancer would agree to increase its offer to $0.50 per share, provided that we grant an extension of exclusivity until September 15, 2010. Later that day, we and Lancer extended the exclusivity agreement to September 15, 2010, with an understanding that the purchase price would be increased to $0.50 per share. On August 31, 2010, Nixon Peabody sent a revised draft of the amalgamation agreement to Kramer Levin. This draft provided that Lancer would acquire us through Bayside, a newly-formed limited liability company that would not have material assets until the effective time of the amalgamation. Between August 31, 2010 and September 8, 2010, the parties continued to negotiate terms of the amalgamation agreement with Lancer and exchanged further revised drafts of the agreement. On September 8, 2010, Mr. Scardino, Mr. Walczyk and Mr. Petrilli met with representatives of the landlord of our office space in Poughkeepsie, New York. During this meeting, Mr. Scardino updated the landlord concerning our current business operations and our reasons for pursuing the transaction with Lancer. Mr. Petrilli provided the landlord with background about Lancer’s business, plans for our business operations in the future, and Lancer’s concerns about the terms of the lease. Mr. Petrilli informed the landlord that Lancer was requesting a reduction in the rent and term of the lease. Later that day, the parties continued to negotiate the terms of the amalgamation agreement. On September 9, 2010, the special transaction committee retained LMC Capital as its financial advisor to render a fairness opinion in connection with the proposed amalgamation. Macquarie had previously informed the committee that two of its executives were serving on the board of directors of Lancer. Based on this, the committee decided to engage LMC Capital which had no prior relationship with us or Lancer. 23 On September 12, 2010, Nixon Peabody sent to Kramer Levin a further revised draft of the amalgamation agreement. Between September 13, 2010 and September 16, 2010, the parties continued to negotiate the terms of the amalgamation agreement. On September 10, 2010, representatives of A.M. Best contacted Mr. Scardino and requested an update about the status of the negotiations with Lancer. During this discussion, the representatives of A.M. Best informed Mr. Scardino that A.M. Best viewed September 15, 2010 as an important deadline for us to execute a definitive agreement and that if an agreement was not executed in following week, then A.M. Best would likely downgrade our rating. On September 15, 2010, the special transaction committee and our board of directors met to review the status of the negotiations with Lancer. Mr. Scardino updated the committee and our board with respect to his discussions with A.M. Best. Management and Kramer Levin reviewed with our board the remaining open issues in the proposed amalgamation agreement. At the conclusion of the meeting, management was authorized to continue negotiations with Lancer regarding the terms of the potential transaction. During the afternoon of September 15, 2010, Mr. Scardino updated A.M. Best about the progress of the negotiations with Lancer. Representatives of A.M. Best informed Mr. Scardino that A.M. Best was concerned that the transaction with Lancer was taking longer than expected and would not be completed successfully. A.M. Best’s representatives also informed Mr. Scardino that our rating would have likely been downgraded previously but for the expectation that the transaction with Lancer was imminent. As a result, if we and Lancer did not reach an agreement by the end of the following week, then A.M. Best would take action with respect to our rating. Between September 15, 2010 and September 17, 2010, the parties continued to negotiate the terms of the amalgamation agreement and exchanged further revised drafts. On September 17, 2010, the special transaction committee met to consider the amalgamation agreement. Prior to the meeting, the committee was provided with substantially final drafts of the amalgamation agreement and a summary of the agreement. Mr. Scardino reviewed with the committee his discussions with A.M. Best and the potential rating action we were facing, his discussions with the California Department of Insurance and our current and projected business and operating results. Kramer Levin reviewed with the committee in detail the terms of the amalgamation agreement. Macquarie summarized the process it had conducted to identify strategic alternatives for us. Macquarie reported that since September 2009, it had contacted and engaged in discussions with 15 parties, 6 confidentiality agreements had been signed, and that 8written proposals had been received, the majority of which included a condition that we settle the pending NY Attorney General investigation and related litigation or were made by a non-strategic acquirer. LMC Capital reviewed with the committee the process it undertook to provide its fairness opinion. The committee engaged in a detailed discussion of the merits of the proposed amalgamation, noting that if we did not enter into the proposed transaction with Lancer, A.M. Best would likely downgrade our financial rating and the California Department of Insurance would likely commence a conservation action as a result. At the conclusion of the meeting, the committee agreed to meet again on the morning of September 20, 2010 and authorized management to finalize the terms of the amalgamation agreement over the weekend. During the afternoon of September 17, 2010, Mr. Delaney contacted Mr. Scardino and informed him that, based on Lancer’s due diligence over the past week, including a more detailed review of our expense structure, Lancer was reducing its offer to $0.43 per share. In the evening of September 18, 2010, Mr. Viglotti contacted Mr. Delaney to discuss Lancer’s revised purchase price. Following that discussion, Mr. Delaney informed Mr. Viglotti that Lancer was prepared to increase its offer to $0.45 per share. 24 In the evening of September 19, 2010, the parties and their counsel continued to finalize the definitive agreements for the transaction. During the morning of September 20, 2010, the special transaction committee met to consider Lancer’s revised offer. During this meeting, Mr. Scardino and Mr. Viglotti updated the committee concerning the discussions held over the weekend between them and Mr. Delaney, including the revised offer of $0.45 per share, and the alternatives available to us. The special transaction committee asked management to continue negotiating the proposed price of the amalgamation with Lancer throughout the day, with a view to reaching an agreement on the price that could be presented to the committee that evening. The committee agreed that it would meet at 9:00 p.m. that evening and that the board of directors would meet at 12:00 p.m. the following day to consider the transaction. Later that morning, Lancer formed Bayside and Amalgamation Sub. Later that afternoon, Mr. Scardino spoke with Mr. Delaney who informed him that Lancer was prepared to offer $0.45 per share and was not willing to negotiate the price any further. During the evening of September 20, 2010, the special transaction committee met with management, Kramer Levin, Macquarie and LMC Capital to review and consider the proposed amalgamation with Lancer. Management updated the committee about the final negotiations of the proposed amalgamation. Kramer Levin reviewed the modifications to the amalgamation agreement that had been negotiated with Lancer since September 17. At the request of the special transaction committee, representatives of LMC Capital discussed the financial analyses described below under “— Opinion of Majestic Capital’s Financial Advisor” and rendered its oral opinion (which opinion was confirmed by delivery of a written opinion dated September 20, 2010) that, based upon and subject to the assumptions and limitations stated in its opinion, the consideration to be paid to the shareholders of Majestic Capital in the amalgamation was fair, from a financial point of view. After discussion with its financial advisors and legal counsel, including consideration of the factors described below under “— Recommendation of Majestic Capital’s Board of Directors and Its Reasons for the Amalgamation,” the special transaction committee unanimously determined that the transactions contemplated by the amalgamation agreement, including the amalgamation, were fair to, and in the best interests of, Majestic Capital and its shareholders, approved and declared the advisability of the amalgamation agreement, the amalgamation and the other transactions contemplated thereby, and resolved to recommend to our board of directors that it adopt the amalgamation agreement and approve the amalgamation. On September 21, 2010, our board of directors met with the special transaction committee, management, Kramer Levin, Macquarie and LMC Capital. Prior to the meeting, our board of directors was provided with a final draft of the amalgamation agreement, a summary of the agreement and LMC Capital’s written opinion dated September 20, 2010. During the meeting, management updated our board of directors concerning the discussions with Lancer since September 15. Management also reviewed with our board information regarding our business operations, the discussions with A.M. Best and issues with our rating, our status with the California Department of Insurance and the terms of the proposed transaction. Kramer Levin reviewed with our board of directors the terms of the amalgamation agreement. The chair of the special transaction committee summarized for our board the deliberations of the committee with respect to the proposed amalgamation and the fairness opinion received from LMC Capital and reported to our board that the special transaction committee unanimously recommended to our board that the proposed amalgamation with Lancer be approved. At the request of our board of directors, representatives of LMC Capital discussed the financial analyses described below under “— Opinion of Majestic Capital’s Financial Advisor” and rendered its opinion to our board of directors that, as of September 20, 2010 and based upon and subject to the assumptions and limitations stated in its opinion, the consideration to be paid to the shareholders of Majestic Capital in the amalgamation was fair, from a financial point of view. Our board discussed the terms of the proposed amalgamation, and after discussion with its financial advisors and legal counsel, including consideration of the factors described below under “— Recommendation of Majestic Capital’s Board of Directors and Its Reasons for the Amalgamation,” our board unanimously determined that the transactions contemplated by the amalgamation agreement, including the amalgamation, were fair to, and in the best interests of, Majestic Capital and its shareholders, approved and declared the advisability of the amalgamation agreement, the amalgamation and the other transactions contemplated thereby, and resolved to recommend to shareholders that they adopt the amalgamation agreement and approve the amalgamation. 25 After the close of business on September 21, 2010, Majestic Capital and the other parties entered into the amalgamation agreement. In addition, Mr. Hickey, Sr. entered into a voting agreement with Lancer. Immediately thereafter, we issued a press release announcing the transaction. On September 30, 2010, we, the NY Attorney General and NY Workers’ Compensation Board entered into a memorandum of understanding with respect to the terms of a proposed settlement of the investigation by the NY Attorney General and all of the pending litigation relating to CRM’s administration of workers’ compensation self-insured groups in New York. The terms of the proposed settlement, and the conditions to which the settlement is subject, are described below under “The Background of the Amalgamation — Other Information — Proposed Settlement with the State of New York” beginning on page [●]. Recommendation of Majestic Capital’s Board of Directors and Its Reasons for the Amalgamation Our board of directors unanimously recommends that shareholders vote “FOR” the amalgamation proposal. In reaching its decision to approve the amalgamation proposal and recommend that shareholders approve the amalgamation proposal, our board of directors consulted with our management, legal counsel and financial advisors, and considered a number of factors, including the following: · the belief that without this transaction A.M. Best would have downgraded our current B++ financial strength rating, which would have likely resulted in a material adverse effect on our business, including the potential of a conservation proceeding by the California Department of Insurance, a likely significant erosion in our broker network and gross written premiums and a potential default under the documents governing our trust preferred securities; · the fact that the type of insurance that we write and service (workers’ compensation insurance) is particularly sensitive to our A.M. Best financial strength rating; · the pending lawsuits and investigations arising out of CRM’s former administration of the workers’ compensation self-insured groups in New York and the resulting material adverse effect on our business, including the pressure on our A.M. Best rating; · the fact that we generated net losses and negative cash flows from operations of $11.7 million and $25.5 million, respectively, for the six months ended June 30, 2010 and $46.9 million and $12.9 million, respectively, for the year ended December 31, 2009; · our future business prospects on a stand-alone basis; · management’s expectations of profitability for future operating periods; · the capital requirements to maintain our A.M. Best financial rating, address regulatory issues and meet expenses of Majestic Capital, including interest payments on our indebtedness; · the current economic climate and the facts that the common shares trade at a considerable discount to book value and we have limited access to capital on favorable terms as a result; · the costs of operating as a small, stand-alone public company facing continuing, and sometimes conflicting, pressures from insureds, brokers, competitors, regulatory agencies, financial analysts and independent rating agencies; · the extensive process we conducted over a nine month period, with the assistance of Macquarie, to identify and negotiate strategic alternatives for the Company; 26 · the risk that another strategic alternative would not be available to us at the valuation offered by Lancer if we declined to enter into the proposed amalgamation; · the fairness opinion delivered by LMC Capital, which states, as of September 20, 2010, that, subject to the assumptions and limitations set forth in the opinion, the cash consideration of $0.45 per share is fair to shareholders from a financial point of view; · the fact that the amalgamation consideration is all cash, so that the transaction allows shareholders to immediately realize a fair value, in cash, for their investment and provides shareholders certainty of value for their shares; · the fact that the amalgamation consideration of $0.45 per share represents a 105% premium compared to the closing price of the common shares on September 20, 2010 (the last trading day before we publicly announced the amalgamation), and a 101% and 52% premium over the 30-day and 90-day volume-weighted average closing prices of the common shares over these periods, respectively, prior to the day we publicly announced the amalgamation; · the belief that the sale of the company at $0.45 per share in cash was more favorable to shareholders than the potential value that shareholders would receive from the other possible alternatives, including remaining an independent company, entering into a run-off or a piecemeal sale of our businesses, taking into account the costs, constraints and risks associated with such alternatives; · the avoidance of risks inherent in a run-off of or orderly liquidation of our businesses, including risks relating to our ability to mitigate our existing exposures through loss portfolio transfers or other arrangements, obtain the release of capital and collateral, recover amounts owed to us by our reinsurers, collect unpaid premiums, maintain sufficient liquidity, and other unforeseen expenses and costs; · the financial condition, reputation and regulatory and rating agency standing of Lancer and the reasonable likelihood that the regulatory approvals required to be obtained by Bayside to complete the amalgamation would be obtained; · the fact that the amalgamation will be subject to the approval of shareholders of Majestic Capital who are free to reject the amalgamation and the potential availability, subject to conditions imposed by Bermuda law, of dissenters’ rights for shareholders who properly exercise such rights; · the terms of the amalgamation agreement, including: — the lack of a financing condition to the completion of the amalgamation; — our ability under the amalgamation agreement to furnish information to and conduct negotiations with a third party in certain circumstances in order to obtain a superior proposal to acquire us, as more fully described under “The Amalgamation Agreement ― Acquisition Proposals” beginning on page [●]; — our board’s ability to modify and change its recommendation in favor of the amalgamation proposal if it receives another acquisition proposal that it determines is a superior proposal, subject to compliance with the requirements of the amalgamation agreement; — the fact that we can terminate the amalgamation agreement in favor of an unsolicited superior proposal for an alternative transaction, provided that we comply with certain requirements, including payment of a termination fee of $500,000 to Bayside, which amount our board believed would not be reasonably likely to inhibit or preclude a superior proposal; — the fact that the amalgamation agreement provides us operating flexibility to conduct our business generally in the ordinary course between the signing of the amalgamation agreement and the completion of the proposed amalgamation; and 27 — Majestic Capital’s right to specifically enforce the terms and provisions of the amalgamation agreement and that Lancer has guaranteed the satisfaction of any final judgment Majestic Capital obtains against Bayside or Amalgamation Sub for specific performance of their obligations under the amalgamation agreement (see “The Amalgamation Agreement ― Lancer Guaranty” beginning on page [●]); · the other challenges facing our company, as described in “Item 1A. Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2009, including: — the doubt about our ability to continue as a going concern, in light of our continued operating losses and negative cash flows; — the potential for volatility in our loss reserves; — the difficult and competitive market conditions, including the continuing effects of soft insurance market pricing, decreased earned premium levels, weakened loss ratios and general economic factors, including inflation, which have resulted in increased claims and settlement expenses; — the current volatile state of the economy and general uncertainty of economic conditions, both in the near-term and in the long-term, globally and within the property and casualty insurance industry; and — the significant level of competition we face from other companies with greater name recognition, financial resources and distribution, operational and marketing capabilities. Our board of directors also considered a number of potentially negative factors concerning the amalgamation, including: · the extensive number of conditions to completing the amalgamation, including those set forth below, as well as the fact that many of the conditions are beyond our control and may not be satisfied: — consent of the holders of our trust preferred securities relating to certain amendments to the indenture governing the trust preferred securities as approved by Bayside (see “The Amalgamation Agreement ― Amendment of Indenture” beginning on page [●]); — termination or amendment of our lease for office space in Poughkeepsie, New York upon terms that are acceptable to the Bayside in its sole discretion; — termination of the employment agreements with our executive officers; — absence of restrictions in insurance department approvals for the amalgamation; and — dissenting shareholders with respect to less than 10% of our common and Class B shares; · the fact that Bayside and Amalgamation Sub do not have any material assets and that Majestic Capital is not a named third party beneficiary of Lancer’s loan commitment to Bayside; · the fact that, if the amalgamation is not completed, we will have incurred significant expenses and our employees will have experienced significant distractions from their work in an attempt to complete the amalgamation, and, as a result, we may experience adverse effects on our operating results, our ability to attract or retain employees and our competitive position in our markets; · the fact that following the amalgamation our current shareholders will no longer participate in any of our potential future earnings or growth; · the risk that the amalgamation may not be approved by the appropriate regulatory authorities; 28 · the fact that the amalgamation agreement precludes us from soliciting alternative proposals; · the interests that our directors and executive officers may have in the amalgamation are, or may be, different from, or in addition to, those of shareholders, as described in “— Interests of Majestic Capital’s Directors and Executive Officers in the Amalgamation” beginning on page [●]; · the fact that we are obligated to reimburse up to $350,000 of Lancer’s fees and expenses and pay a termination fee of up to $500,000 if the amalgamation agreement is terminated under certain circumstances; and · the fact that the amalgamation consideration to be received by shareholders who are U.S. persons will be taxable to them for federal income tax purposes. This discussion of information and factors considered by our board of directors is not intended to be an exhaustive list of the factors considered by our board of directors. In view of the wide variety of factors considered, our board of directors did not find it practicable to quantify or otherwise assign relative weights or priority to the specific factors considered. Furthermore, different directors may have given different weight or priority to the factors considered. Nevertheless, our board of directors unanimously concluded that the potential benefits of the amalgamation outweighed the potential negative factors and that, overall, taking all of the relevant factors into account, the proposed amalgamation had greater potential benefits for shareholders than other strategic alternatives currently available to the company and is advisable and fair to, and in the best interests of, Majestic Capital and its shareholders. As a result, the board of directors unanimously approved and adopted the amalgamation agreement and the amalgamation. Opinion of Majestic Capital’s Financial Advisor Pursuant to an engagement letter dated September 9, 2010, the special transaction committee retained LMC Capital to render an opinion as to the fairness, from a financial point of view, of the consideration to be received by shareholders in connection with the amalgamation. LMC Capital is an investment bank dedicated exclusively to the insurance industry, providing a wide range of services that include professional advisory services for mergers and acquisitions, capital raising and valuations. The special transaction committee hired LMC Capital on the basis of its qualifications, experience in transactions similar to the amalgamation, understanding and knowledge of the insurance industry and its reputation in the investment community. At the September 20, 2010 meeting of the special transaction committee and the September 21, 2010 meeting of our board of directors, LMC Capital gave its opinion that, as of September 20, 2010 and based upon and subject to various assumptions, procedures, factors and limitations set forth in its opinion, the amalgamation consideration to be received by the shareholders of Majestic Capital pursuant to the amalgamation agreement was fair, from a financial point of view, to shareholders. The full text of LMC Capital’s opinion to the special transaction committee and our board of directors, dated September 20, 2010, is attached to this proxy statement as Annex B and is incorporated herein by reference. You are encouraged to read LMC Capital’s opinion carefully in its entirety for a discussion of the assumptions made, procedures followed, factors considered and limitations upon the review undertaken by LMC Capital in connection with rendering its opinion. LMC Capital’s opinion speaks only as of the date of the opinion. The opinion is for the information of our board of directors and special transaction committee and addresses only the fairness, from a financial point of view, of the amalgamation consideration to shareholders. It does not address the underlying business decision to proceed with the amalgamation or the relative merits of the amalgamation as compared to any strategic alternatives that may be available to us. The opinion does not constitute a recommendation to any shareholder as to how such shareholder should vote at the special general meeting on the amalgamation or any related matter. The summary of LMC Capital’s opinion in this proxy statement is qualified in its entirety by reference to the full text of the opinion. 29 In the course of preparing its opinion, LMC Capital, among other things: · reviewed the June 10, 2010 letter of intent and the September 20, 2010 draft of the amalgamation agreement (the most recent draft made available to LMC Capital); · reviewed certain publicly available business and financial information concerning us and the industry in which we operate; · reviewed certain management-prepared internal analyses, and summary financial and other information, including financial forecasts and estimated liquidation values; · reviewed the reserves for loss and loss adjustment expense as expressed in our financial statements and actuarial reviews, reports and analyses prepared by internal and third-party actuaries; · reviewed the historical prices of the common shares and the trading activity of the common shares and compared this information to similar publicly available information for certain companies; · performed various analyses and evaluations and examined other materials and information that were considered appropriate; · discussed with senior management our current financial position, results of operations, relations with regulators, possible actions by rating agencies and the consequences of such actions, and the anticipated results of various strategic decisions we have explored or made; and · performed other such analyses and studies, and considered such other factors, as LMC Capital deemed appropriate. In rendering its opinion, LMC Capital assumed that: · the offer as stated in the draft amalgamation agreement would be the final offer, and that the amalgamation would be consummated in accordance with the terms in the amalgamation agreement, without material waiver or change to the terms and conditions therein; · in the course of obtaining any necessary governmental, regulatory and other approvals, consents releases and waivers for the amalgamation, no material delay, limitation, restriction or condition would occur; · the representations and warranties contained in the amalgamation agreement were true and correct, that all covenants contained therein would be adhered to, that all other additional agreements would be honored and that closing conditions would be met. In connection with its review, LMC Capital relied upon the completeness and the accuracy of the financial and other information publicly available and provided to LMC Capital by our management or our advisors and relied upon assurances of our management that it was not aware of any facts or circumstances that would make such information inaccurate or misleading in any material respect. LMC Capital did not undertake any independent verification of, or assume responsibility for, the completeness or the accuracy of the information it reviewed. In connection with its opinion, LMC Capital reviewed forecasts prepared by our management, which LMC Capital assumed were the best estimates available to our management and reasonably prepared based on good faith judgments by our management. LMC Capital did not undertake to independently verify our reserves for loss and loss adjustment expenses, nor did it engage any third party to evaluate reserves for loss and loss adjustment expenses. LMC Capital is not an actuary and assumed that the reserves for loss and loss adjustment expenses as represented in various financial statements, reports, analyses and projections are sufficient to cover claims. LMC Capital did not undertake and was not provided with any independent valuation or appraisal of our assets or liabilities, nor did it physically inspect our property or evaluate our solvency or fair value under the rules of bankruptcy or insolvency. LMC Capital is not a tax advisor and relied on the information, both provided by us and reflected in our published financial statements, to be accurate with respect to such issues, and LMC Capital did not undertake to independently verify that information nor did it engage a third party tax advisor to do so. 30 In its review of the information provided by us or available publicly, and in discussions with our senior management, LMC Capital noted the various pending regulatory proceedings, including the investigations and inquiries by the NY Attorney General, the New York State Insurance Department, and the New York State Workers Compensation Board Office of the Fraud Inspector General, and the various pending litigation matters in which we are involved. We advised LMC Capital that we could not predict the outcomes of the investigations or inquiries or if any or all of the legal actions against us would be decided adversely. We also advised LMC Capital that we could not predict what the injunctive relief, restitution, damages, penalties and costs of regulatory actions would be, or what the effect on our results of operations, financial condition or cash flows would be from adverse decisions in any or all of the various pending litigation. We also informed LMC Capital of the possibility of a material adverse effect as a result of the regulatory and litigation outcomes. LMC Capital is not a law firm or expert in regulatory matters. LMC Capital did not review or evaluate, nor did it engage counsel or other professionals to review or evaluate, the pending litigation or the regulatory proceedings. With the exception of estimates provided by management of a potential settlement with the NY Attorney General, LMC Capital did not estimate the probabilities of regulatory penalties or adverse decisions in pending litigation or estimate their effect, material or otherwise, on us, our business, results of operations, financial condition or cash flows. LMC Capital’s opinion was based on current information as of the date of its opinion, including, but not limited to, current financial and economic conditions. As noted in the opinion, the credit, financial and stock markets have been experiencing unusual volatility, and LMC Capital expressed no opinion or view as to any potential effects of such volatility on us or the amalgamation. It should be understood that subsequent developments, including future changes to current financial and economic factors, may affect LMC Capital’s opinion, and LMC Capital does not have any obligation to update, revise or reaffirm its opinion. The issuance of the opinion was approved by LMC Capital’s fairness opinion committee. The following represents a brief summary of the material financial analyses presented by LMC Capital to our special transaction committee and board of directors in connection with its opinion. The financial analyses summarized below include information presented in tabular format. In order to fully understand the financial analyses performed by LMC Capital, the tables must be read together with the text of each summary. The tables alone do not constitute a complete description of the financial analyses performed by LMC Capital. Considering the data set forth in the tables below without considering the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of the financial analyses performed by LMC Capital. Except as otherwise noted, the following information is based on data as it existed as of September 20, 2010 and is not necessarily indicative of current market conditions. Comparable Publicly Traded Companies Analysis. Using publicly available information, LMC Capital compared our performance and market valuation to certain property and casualty insurance companies. The companies selected for comparison were: · First Mercury Financial Corporation · Seabright Holdings, Inc. · Hallmark Financial Services, Inc. · American Safety Insurance Holdings, Ltd. · Mercer Insurance Group, Inc. · Eastern Insurance Holdings, Inc. · Kingsway Financial Services, Inc. · First Acceptance Corporation · Penn Millers Holding Corporation · Affirmative Insurance Holdings, Inc. 31 · Unico American Corporation · Gainsco, Inc. · 21st Century Holding Company · Kingstone Companies, Inc. LMC Capital selected these companies based on two factors: (1) all were publicly traded, as of September 20, 2010, property and casualty insurance companies with market capitalization equal to or less than $180 million and (2) none of the selected companies had been publicly announced as a takeover target. Although none of the companies selected is identical to us, LMC Capital determined that the closest comparable companies were Seabright Holdings, Inc. and Eastern Insurance Holdings, Inc., both of which primarily write workers’ compensation insurance. LMC Capital focused on two commonly used valuation metrics: (1) price to earnings per share (EPS) and (2) price to shareholders’ equity value (book value) as determined under generally accepted accounting principles, which we refer to as “GAAP.” LMC Capital calculated these ratios using the respective companies’ closing, per share stock prices as well as their most recent consensus analyst estimates and most recently reported GAAP shareholders’ equity value. The following table displays a summary of the comparable publicly traded companies’ analysis: SELECTED COMPARABLE COMPANIES MAJC MEAN MEDIAN LOW HIGH SHARE PRICE / 2 — X X X X SHARE PRICE / 2 — X X X X SHARE PRICE / BOOK VALUE PER SHARE 7
